Exhibit 10.2

 

CONFORMED EXECUTED VERSION

 

Agreement and Plan of Merger and Reorganization

 

 

by and among

 

 

THINK PARTNERSHIP INC., f/k/a CGI HOLDING CORPORATION

 

iLEAD ACQUISITION SUB, INC.,

 

THK, LLC,

 

iLEAD MEDIA, INC.,

 

BRADY WHITTINGHAM,

 

DAVID NELSON

 

and

 

ROBERT SEOLAS

 

 

Dated as of April 27, 2006

 

--------------------------------------------------------------------------------


 

Article I   DEFINITIONS

2

 

 

 

Article II   THE MERGER

12

 

 

 

2.1

The Merger

12

 

 

 

2.2

Effective Time

12

 

 

 

2.3

Effect of the Merger

12

 

 

 

2.4

Articles of Incorporation and Bylaws

12

 

 

 

2.5

Directors and Officers

12

 

 

 

2.6

Effect on iLead’s Capital Structure

13

 

 

 

2.7

Options and Warrants

13

 

 

 

2.8

Taking of Necessary Action; Further Action

13

 

 

 

2.9

Tax-Deferred Reorganization

14

 

 

 

Article III   Restrictions on Transfer Registration

14

 

 

 

3.1

Restrictions on Transfer

14

 

 

 

3.2

Registration

14

 

 

 

Article IV   Representations and Warranties of the Shareholders and iLead

14

 

 

 

4.1

Organization and Qualification

14

 

 

 

4.2

Subsidiaries

15

 

 

 

4.3

Articles of Incorporation, Bylaws and Corporate Records

15

 

 

 

4.4

Authorization; Enforceability

15

 

 

 

4.5

No Violation or Conflict

15

 

 

 

4.6

Governmental Consents and Approvals

16

 

 

 

4.7

Capital Structure

16

 

 

 

4.8

Financial Statements

16

 

 

 

4.9

Conduct in the Ordinary Course; Absence of Changes

17

 

 

 

4.10

Property

17

 

 

 

4.11

Personal Property

18

 

 

 

4.12

Approval of Directors and Shareholders

19

 

 

 

4.13

Insurance

19

 

 

 

4.14

Permits

19

 

 

 

4.15

Taxes

19

 

 

 

4.16

Labor Matters

21

 

 

 

4.17

Employees and Related Agreements; ERISA

22

 

 

 

4.18

Environmental and Health/Safety Matters

24

 

--------------------------------------------------------------------------------


 

4.19

Certain Interests

26

 

 

 

4.20

Litigation

26

 

 

 

4.21

Intellectual Property and Web Sites

27

 

 

 

4.22

Inventories

27

 

 

 

4.23

Receivables

27

 

 

 

4.24

Residency; Investment Sophistication; Background

27

 

 

 

4.25

Brokers

28

 

 

 

4.26

Banks and Brokerage Accounts

28

 

 

 

4.27

Indebtedness and Liabilities

28

 

 

 

4.28

Contracts

28

 

 

 

4.29

Spyware/Adware

29

 

 

 

4.30

Material Information

30

 

 

 

Article V   Representations and Warranties of THK, iLead Acquisition Sub and THK
LLC

30

 

 

 

5.1

Organization and Qualification

30

 

 

 

5.2

Capital Structure

30

 

 

 

5.3

Authorization; Enforceability

31

 

 

 

5.4

No Violation or Conflict

31

 

 

 

5.5

Governmental Consents and Approvals

32

 

 

 

5.6

Litigation

32

 

 

 

5.7

Interim Operations

32

 

 

 

5.8

Brokers

32

 

 

 

5.9

SEC Filings; Financial Statements; S-3 Status

32

 

 

 

5.10

Investigation and Evaluation

33

 

 

 

5.11

Forecasts, Projects, Etc

33

 

 

 

5.12

Material Information

33

 

 

 

Article VI   COVENANTS

33

 

 

 

6.1

Performance

33

 

 

 

6.2

Regulatory and Other Authorizations; Notices and Consents

34

 

 

 

6.3

Notification

34

 

 

 

6.4

Conduct of Business Pending Closing

34

 

 

 

6.5

Tax-Deferred Reorganization

35

 

 

 

6.6

Post Closing Bonus Pool

35

 

--------------------------------------------------------------------------------


 

6.7

Final Merger

35

 

 

 

Article VII   EMPLOYMENT MATTERS

36

 

 

 

7.1

Current Employees

36

 

 

 

7.2

Management of Surviving LLC

36

 

 

 

Article VIII   POST-CLOSING PAYMENTS TO SHAREHOLDERS

38

 

 

 

8.1

Earnout

38

 

 

 

8.2

Right to Pay Additional Portion of Earnout Payment in Cash

39

 

 

 

8.3

Calculation of Pre-Tax Earnings Amount

39

 

 

 

8.4

Additional Cash Payment

39

 

 

 

Article IX   CONDITIONS PRECEDENT TO CLOSING

40

 

 

 

9.1

Conditions Precedent to the Obligations of the Parties

40

 

 

 

Article X   INDEMNIFICATION

44

 

 

 

10.1

Survival of Representations, Warranties and Covenants

44

 

 

 

10.2

Indemnification

44

 

 

 

10.3

Third Party Claim

45

 

 

 

10.4

Set-Off

46

 

 

 

10.5

Sole and Exclusive Remedy

46

 

 

 

10.6

No Liability for Tax Treatment

46

 

 

 

Article XI   TERMINATION

46

 

 

 

11.1

Termination

46

 

 

 

Article XII   TAX MATTERS

47

 

 

 

12.1

Tax Returns

47

 

 

 

12.2

Contest Provisions

48

 

 

 

12.3

Assistance and Cooperation

49

 

 

 

Article XIII   MISCELLANEOUS

49

 

 

 

13.1

Notices

49

 

 

 

13.2

Entire Agreement

50

 

 

 

13.3

Binding Effect

50

 

 

 

13.4

Assignment

50

 

 

 

13.5

Modifications and Amendments

50

 

 

 

13.6

Waivers

51

 

 

 

13.7

No Third Party Beneficiary

51

 

 

 

13.8

Severability

51

 

--------------------------------------------------------------------------------


 

13.9

Publicity

51

 

 

 

13.10

Governing Law

52

 

 

 

13.11

Counterparts; Facsimile Signatures

52

 

 

 

13.12

Headings

52

 

 

 

13.13

Expenses

52

 

 

 

13.14

Further Assurances

52

 

 

 

13.15

Arbitration

52

 

 

 

13.16

Incorporation by Reference

52

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Articles of Merger

Exhibit B-1

Whittingham Employment Agreement

Exhibit B-2

Nelson Employment Agreement

Exhibit B-3

Seolas Employment Agreement

Exhibit C

Registration Rights Agreement

Exhibit D

Other Interests Acquisition Letter Agreement

Exhibit E

Voting Agreement

Exhibit F

Shareholder Warrant Agreements

 

SCHEDULES

 

Schedule 4.1

iLead Organization & Qualification

Schedule 4.7

Capital Structure

Schedule 4.8

Financial Statements

Schedule 4.10(a)

Owned Property

Schedule 4.10(b)

Leased Property

Schedule 4.11(a)

Tangible Personal Property

Schedule 4.13

Insurance

Schedule 4.14

Permits

Schedule 4.15

Taxes

Schedule 4.17(a)

Employees

Schedule 4.18(h)

Environmental and Health/Safety Matters

Schedule 4.18(i)

Business Assets Containing PCBs/Asbestos

Schedule 4.18(j)

Locations of Hazardous Substances

Schedule 4.19

Certain Interests

Schedule 4.20

Seller Litigation

Schedule 4.25

Brokers

Schedule 4.26

Cash on hand/Banks and Brokerage Accounts

Schedule 4.28

Contracts

Schedule 5.1

THK/THK LLC/iLead Acquisition Sub Organization and Qualification

Schedule 5.2(a)

Capital Structure

Schedule 5.2(b)

Capital Contribution Obligations

Schedule 5.5

Governmental Consents and Approvals

Schedule 5.6

Buyer Litigation

Schedule 5.9

Consolidated Financial Statements

Schedule 6.6

Pre-Merger Employees

Schedule 9.1(h)(9)

iLead Option Cancellation Agreement

 

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

This Agreement and Plan of Merger and Reorganization (“Agreement”) made and
entered into as of April 27, 2006 by and among THINK PARTNERSHIP INC., f/k/a CGI
HOLDING CORPORATION, a Nevada corporation (“THK”), iLEAD ACQUISITION SUB, INC.,
a Utah corporation company and wholly owned subsidiary of THK (“iLead
Acquisition Sub”), THK, LLC, a Delaware limited liability company and
wholly-owned subsidiary of THK (“THK LLC”), iLEAD MEDIA, INC., a Utah
corporation (“iLead”), and BRADY WHITTINGHAM (“Whittingham”), DAVID NELSON
(“Nelson”) and ROBERT SEOLAS (“Seolas”), as the shareholders of iLead
(individually, a “Shareholder” and collectively the “Shareholders”).  THK, iLead
Acquisition Sub, THK, LLC, iLead and the Shareholders are sometimes referred to
herein each, individually, as a “Party” and, collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, iLead is engaged in the business of various Internet marketing and
related services (collectively, the “Business”);

 

WHEREAS, the Board of Directors of THK, the Boards of Directors and shareholders
(to the extent required) of iLead Acquisition Sub and the managers and members
of THK LLC and iLead have each approved this Agreement and the Merger and the
Final Merger (as defined below), in accordance with the laws of their respective
States of incorporation or formation, and the terms and conditions set forth
herein;

 

WHEREAS, this Agreement contemplates a merger of the iLead Acquisition Sub with
and into iLead in accordance with the terms of this Agreement (the “Merger”),
pursuant to which the Shareholders will receive cash and common stock of the THK
in exchange for their shares of capital stock of iLead.  The Merger then shall
be followed, as soon as reasonably practicable, by a merger of the iLead
Surviving Company with and into THK LLC (the “Final Merger”).  It is the
intention of the Parties that the Merger be mutually interdependent with and a
condition precedent to the Final Merger and that the Final Merger shall, through
the binding commitment evidenced by Section 6.7, be effected, as soon as
reasonably practicable, following the Effective Time and without the further
approval, authorization or direction from or by any of the Parties.  It is the
further intention of the Parties that, upon consummation of the Merger and the
Final Merger, there will be achieved a single end result and the shareholders of
iLead at the Effective Time will receive the same economic benefit and/or
ownership interest in THK as such Shareholders would have received had iLead
been merged directly with and into THK LLC; and

 

WHEREAS, subject to Section 10.6 hereof, for federal income tax purposes, it is
intended that the Merger and the Final Merger, considered together as a single
integrated transaction, shall qualify as a reorganization within the meaning of
Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder and that this Agreement
shall constitute a “plan of reorganization” within the meaning of Treasury
Regulation Section 1.368-2(g).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties herein contained, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
mutually acknowledged, intending to be legally bound, the Parties hereby agree
as follows:

 


ARTICLE I

DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:

 

“Aboveground Storage Tanks” has the meaning given in Section 6901 et seq., as
amended, of RCRA, or any applicable state or local statute, law, ordinance,
code, rule, Regulation, order ruling, or decree governing Aboveground Storage
Tanks or Underground Storage Tanks.

 

“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Additional Cash Payment” is defined in Section 8.4.

 

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified Person:
(a) any other Person which beneficially owns or holds 10% or more of the
outstanding voting securities or other securities convertible into voting
securities of such Person, (b) any other Person of which the specified Person
beneficially owns or holds 10% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
officer or employee of such Person.

 

“Agreement” is defined in the recitals to this Agreement.

 

“Approved Liabilities” is defined in Section 4.27.

 

“Articles of Merger” is defined in Section 2.2.

 

“Audited Closing Date Balance Sheet” means the balance sheet of iLead as of the
Closing Date, as audited by the THK Accountants.

 

“Audited Financials” is defined in Section 4.8.

 

“Bonus Pool” is defined in Section 6.6.

 

“Bonus Pool Amount” is defined in Section 6.6.

 

2

--------------------------------------------------------------------------------


 

“Business” is defined in the recitals to this Agreement.

 

“Business Assets” is defined in Section 4.18(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the city of Chicago, Illinois.

 

“Cash Consideration” is defined in Section 2.6.

 

“CERCLA” has the meaning given in the Environmental Law definition.

 

“Claims of Any Nature” is defined in Section 4.27.

 

“Closing” shall mean the delivery of the documents referred to in Article IX and
filing of the documents referred to in Article II.

 

“Closing Date” shall mean the day on which the Closing takes place.  The Closing
shall be held at the offices of Reed Smith LLP, 435 Sixth Avenue, Pittsburgh, PA
15219, unless another place is agreed to in writing by the Parties.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Financials” is defined in Section 4.8.

 

“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral.

 

“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.

 

“Court” means any court or arbitration tribunal of the United States, any
domestic state, or any foreign country, and any political subdivision thereof.

 

“Database” means all data and other information recorded, stored, transmitted
and retrieved in electronic form.

 

“Documents” means this Agreement together with the Articles of Merger, the
Schedules and Exhibits hereto, the iLead Disclosure Schedule, and the other
agreements, documents and instruments required or contemplated to be executed in
connection herewith.

 

“Earnout Payment” is defined in Section 8.1.

 

“Effective Time” is defined in Section 2.2.

 

3

--------------------------------------------------------------------------------


 

“Employee Agreement” means each management, employment, bonus, loan or other
extension of credit, change in control, retention, severance, consulting,
non-compete, confidentiality, or similar agreement or contract any part of which
is in effect on the date of this Agreement or the Closing Date between iLead and
any employee pursuant to which iLead provides annual compensation in excess of
$50,000 or any severance benefit or annual payment in excess of $25,000.

 

“Employee Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA) and all bonus, stock or other security option, stock or other security
purchase, stock or other security appreciation rights, incentive, deferred
compensation, retirement or supplemental retirement, severance, golden
parachute, vacation, cafeteria, dependent care, medical care, employee
assistance program, education or tuition assistance programs, insurance and
other similar fringe or employee benefit plans, programs or arrangements, and
any current or former employment or executive compensation or severance
agreements, written or otherwise, which have ever been sponsored or maintained
or entered into for the benefit of, or relating to, any present or former
employee or manager of iLead, or any trade or business (whether or not
incorporated) which is a member of a controlled group or which is under common
control with iLead, within the meaning of Section 414 of the Code (an “ERISA
Affiliate”), whether or not such plan is terminated.

 

“Employee Salaries Letter” is defined in Section 4.16(a).

 

“Employee Warrant Agreements” is defined in Section 9.1(i).

 

“Environmental Law” means, as enacted and in effect on or prior to the Closing
Date, all federal, state, regional or local statutes, laws, rules, regulations,
codes, orders, plans, injunctions, decrees, rulings, and changes or ordinances
or judicial or administrative interpretations thereof, any of which govern (or
purport to govern) or relate to pollution, protection of the environment, public
health and safety, air emissions, water discharges, hazardous or toxic
substances, solid or hazardous waste or occupational health and safety, as any
of these terms are or may be defined in such statutes, laws, rules, regulations,
codes, orders, plans, injunctions, decrees, rulings and changes or ordinances,
or judicial or administrative interpretations thereof, including, without
limitation, the United States Department of Transportation Table (49 C.F.R. 172,
101) or by the Environmental Protection Agency as hazardous substances (40
C.F.R. Part 302) and any amendments thereto; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendment and Reauthorization Act of 1986 (“SARA”) and by subsequent amendments,
42 U.S.C. §9601, et seq. (hereinafter, collectively, “CERCLA”); the Solid Waste
Disposal Act, as amended by the Resource Conversation and Recovery Act of 1976
and subsequent Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §6901 et
seq. (hereinafter, collectively “RCRA”); the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. §1311, et seq.; the Clean Air Act, as amended, 42
U.S.C. §7401 7642; the Toxic Substances Control Act, as amended, 15 U.S.C. §2601
et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, as amended, 7
U.S.C. §136 136y; the Emergency Planning and Community Right to Know Act of
1986, as amended, 42 U.S.C. §11001, et seq. (Title III of SARA); the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651, et seq.
(“OSHA”).

 

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Final Merger” is defined in the recitals to this Agreement.

 

“First Twelve Quarters” means the first twelve (12) full calendar quarters
following the Closing Date.

 

“First Twelve Quarters Pre-Tax Earnings” means the aggregate pre-tax earnings of
the Business during the First Twelve Quarters, determined in accordance with
GAAP consistently applied, as certified by the THK Accountants.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time consistently applied.

 

“Governmental Authority” means any governmental or legislative agency or
authority (other than a Court) of the United States, any domestic state, or any
foreign country, and any political subdivision or agency thereof, and includes
any authority having governmental or quasi-governmental powers, including any
administrative agency or commission.

 

“Hardware” means all mainframes, midrange computers, personal computers,
notebooks, servers, switches, printers, modems, drives, peripherals and any
component of any of the foregoing.

 

“Hazardous Substance” means any Hazardous Substance, as defined in CERCLA, and
any other chemical, compound, product, solid, gas, liquid, pollutant,
contaminant or material which is regulated under any Environmental Law, and
includes without limitation, asbestos or any substance containing asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).

 

“iLead” is defined in the preamble to this Agreement.

 

“iLead Acquisition Sub” is defined in the preamble to this Agreement.

 

“iLead Certificates” is defined in Section 2.6.

 

“iLead Common Stock” is defined in Section 2.6.

 

“iLead Surviving Company” is defined in Section 2.1.

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of a creditor or a
lender under such an agreement in the event of default are limited to
repossession or sale of such property), (e) all

 

5

--------------------------------------------------------------------------------


 

obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person under acceptance, letter of credit or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock of such Person
or any warrants, rights or options to acquire such capital stock, valued, in the
case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Indebtedness of others referred to in clauses (a) through (g) above guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Indebtedness or to advance or supply funds for the payment or
purchase of such Indebtedness, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to pay the Indebtedness or to assure the holder of such
Indebtedness against loss, (3) to supply funds to or in any other manner invest
in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss and all Indebtedness referred
to in clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness.

 

“Information System” means any combination of Hardware, Software and/or
Database(s) employed primarily for the creation, manipulation, storage,
retrieval, display and use of information in electronic form or media.

 

“Intellectual Property” means (a) inventions, whether or not patentable, whether
or not reduced to practice or whether or not yet made the subject of a pending
Patent application or applications, (b) ideas and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending Patent application or applications, (c) Patents, (d)
Trademarks, (e) Copyrights, (f) Software, (g) trade secrets and confidential,
technical or business information (including ideas, formulas, compositions,
inventions, and conceptions of inventions whether patentable or unpatentable and
whether or not reduced to practice), (h) whether or not confidential, technology
(including know-how and show-how), manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, copyrightable works, financial,
marketing and business data, Databases, Information Systems, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, (i) copies and tangible embodiments of all the foregoing, in
whatever form or medium, (j) all rights to obtain and rights to apply for
Patents, and to register Trademarks and Copyrights, (k) all rights under any
license agreement and any license, registered user agreement, technology or
material, transfer agreement, and other agreements or instruments with respect
to items in (a) to (j) above; and (l) all rights to sue and recover and retain
damages and costs and attorneys’ fees for present and past infringement of any
of the Intellectual Property rights hereinabove set out.

 

“Inventories” means all inventories, including, without limitation, merchandise,
raw materials, work-in-process, finished goods, replacement parts, packaging,
office supplies,

 

6

--------------------------------------------------------------------------------


 

maintenance supplies, computer parts and supplies and Hardware related to the
Business maintained, held or stored by or for iLead at any location whatsoever
and any prepaid deposits for any of the same.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge” means (a) in the case of an individual, knowledge of a particular
fact or other matter if such individual is actually aware of such fact or other
matter, and (b) in the case of a Person (other than an individual) such Person
will be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or has at any time served, as a director, manager,
officer, partner, executor, or trustee of such Person (or in any similar
capacity) has, or at any time had, actual knowledge of such fact or other
matter.

 

“Law” means all laws, statutes, ordinances and Regulations of any Governmental
Authority including all decisions of Courts having the effect of law in each
such jurisdiction.

 

“Leased Property” means any property leased by iLead as tenant, together with,
to the extent leased by iLead all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of iLead attached or appurtenant
thereto, and all easements, licenses, rights and appurtenances relating to the
foregoing.

 

“Leases” is defined in Section 4.10(d).

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Order,
liabilities for Taxes and those liabilities arising under any Contract.

 

“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, termination, participation or purchase, or charge of
any kind (including any agreement to grant any of the foregoing), provided,
however, that the term “Lien” shall not include: (a) liens for Taxes,
assessments and charges any Governmental Authority due and being contested in
good faith and diligently by appropriate proceedings (and for the payment of
which adequate provision has been made); (b) servitudes, easements,
restrictions, rights-of-way and other similar rights in real property or any
interest therein granted to any third party; (c) liens for Taxes either not due
and payable or due but for which notice of assessments has not been given; (d)
undetermined or inchoate liens, charges and privileges incidental to current
construction or current operations and statutory liens, charges, adverse claims,
security interests or encumbrances of any nature whatsoever claimed or held by
any Governmental Authority which have not at the time been filed or registered
against the title to the asset or served upon iLead pursuant to Law or which
relate to obligations not due or delinquent; (e) assignments of insurance
provided to third party landlords (or their mortgagees) pursuant to the terms of
any lease, and liens or rights reserved in any lease for rent or for compliance
with the terms of such lease; (f) liens granted in the ordinary

 

7

--------------------------------------------------------------------------------


 

course of the Business, as applicable, to any public utility, municipality or
Government Authority in connection with the operations of the Business, as
applicable, other than liens granted for borrowed money; (g) deposits or pledges
made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance, old age pension or other social security programs
mandated under applicable Laws; and (h) restrictions on transfer of securities
imposed by applicable state and federal securities Laws.

 

“Litigation” means any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.

 

“Loss” and “Losses” are defined in Section 10.2(a).

 

“Material Adverse Effect” means any circumstance, change in, or effect that,
individually or in the aggregate: (a) is, or could be, materially adverse to the
business, operations, assets or Liabilities (including, without limitation,
contingent Liabilities), results of operations or the condition (financial or
otherwise) of the Person, or (b) could materially adversely affect the ability
of the Person to operate or conduct its business in the manner in which it is
currently operated or conducted, or contemplated to be conducted or operated;
provided, however, that in determining whether a Material Adverse Effect has
occurred, any effect to the extent attributable to the following shall not be
considered:  (a) changes in Laws, rules or regulations of general applicability
or interpretations thereof by Governmental Authority; (b) changes in prevailing
interest rates; (c) changes in general economic conditions; (d) changes
affecting the Internet marketing industry generally; (e) any actions taken or
omitted to be taken pursuant to the terms of this Agreement; and (f) any effects
resulting from the announcement of this Agreement.

 

“Merger” is defined in the recitals to this Agreement.

 

“Merger Consideration” is defined in Section 2.6.

 

“Nelson” is defined in the preamble to this Agreement.

 

“Nelson Employment Agreement” is defined in Section 9.1(h).

 

“Option Cancellation Agreement” means the agreement set forth on Schedule
9.1(h)(9) hereto.

 

“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.

 

“Other Interests” is defined in Section 9.1(h)(12).

 

“Other Interests Acquisition Letter Agreement” is defined in Section 9.1(h)(12).

 

8

--------------------------------------------------------------------------------


 

“Owned Property” means any property owned by iLead together with all buildings
and other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, equipment and items of personal property of
iLead attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.

 

“Owned Property Leases” is defined in Section 4.10(a).

 

“Party” or “Parties” is defined in the recitals to this Agreement.

 

“Patents” mean all national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations, and all rights therein
provided by multinational treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application.

 

“Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations.

 

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.

 

“Pre-Tax Earnings Amount”, subject to Section 8.3, means the amount, if any, by
which (i) an amount equal to one-third of the First Twelve Quarters Pre-Tax
Earnings exceeds (ii) $3,682,688.

 

“Property” means the Leased Property and the Owned Property.

 

“RCRA” has the meaning given in the Environmental Law definition.

 

“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to a Person, whether or not in the ordinary course
of its business, together with any unpaid financing charges accrued thereon.

 

“Registration Rights Agreement” is defined in Section 9.1(h).

 

“Regulation” means any rule or regulation of any Governmental Authority.

 

“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration (as such terms are used or
defined in the Environmental Laws) of a Hazardous Substance into the indoor or
outdoor environment or into or out of any Property, including the movement of
Hazardous Substances through or in the air, soil, surface water, groundwater or
property.

 

“SEC” means the United States Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

“SEC Reports” is defined in Section 5.9(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Seolas” is defined in the preamble to this Agreement.

 

“Seolas Employment Agreement” is defined in Section 9.1(h).

 

“Set-Off” is defined in Section 10.4.

 

“Shareholder” and “Shareholders” are defined in the preamble to this Agreement.

 

“Shareholder Warrant Agreements” is defined in Section 9.1(i).

 

“Shareholders Employment Agreements” is defined in Section 9.1(h).

 

“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) Databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (c)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (d) the technology supporting any Internet
site(s) operated by or on behalf of the Person and (e) all documentation,
including user manuals and training materials, relating to any of the foregoing.

 

“Stock Consideration” is defined in Section 2.6.

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” or “Subsidiaries” of a specified Person means any other Person in
which such Person owns, directly or indirectly, more than 50% of the outstanding
voting securities or other securities convertible into voting securities, or
which may effectively be controlled, directly or indirectly, by such Person.

 

“Tangible Personal Property” is defined in Section 4.11(a).

 

“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority or other
taxing authority, including, without limitation: taxes or other charges on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, disability, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or

 

10

--------------------------------------------------------------------------------


 

not and including any obligation to indemnify or otherwise assume or succeed to
the Tax liability of any other Person, together with any interest or penalty,
addition to tax or additional amount imposed by any Governmental Authority.

 

“Tax Returns” means returns, reports and information statements, including any
schedule or attachment thereto, with respect to Taxes required to be filed with
the IRS or any other Governmental Authority or other taxing authority or agency,
domestic or foreign, including consolidated, combined and unitary tax returns.

 

“THK” is defined in the preamble to this Agreement.

 

“THK Accountants” means THK’s independent certified public accountants.

 

“THK Common Stock” means the Common Stock, $.001 par value per share, of THK.

 

“THK LLC” is defined in the preamble to this Agreement.

 

“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the United States Patent and Trademark
Office, the Trademark Offices of the States and Territories of the United States
of America, and the Trademark Offices of other nations throughout the world, and
all rights therein provided by multinational treaties or conventions.

 

“Unapproved Liabilities” is defined in Section 10.2.

 

“Underground Storage Tanks” has the meaning given in Section 6901 et seq., as
amended, of RCRA, or any applicable state or local statute, law, ordinance,
code, rule, Regulation, order ruling, or decree governing Aboveground Storage
Tanks or Underground Storage Tanks.

 

“Utah Department of Commerce” means the Utah Department of Commerce, Division of
Corporations and Commercial Code.

 

“Waste” means agricultural wastes, biomedical wastes, biological wastes, bulky
wastes, construction and demolition debris, garbage, household wastes,
industrial solid wastes, liquid wastes, sludge, solid wastes, special wastes,
used oils, and yard trash.

 

“Web Sites” means all web sites, domain names, and associated internet
properties, rights, titles and interests in any way directly or indirectly used
in or associated with the Business.

 

“Whittingham” is defined in the preamble to this Agreement.

 

“Whittingham Employment Agreement” is defined in Section 9.1(h).

 

11

--------------------------------------------------------------------------------


 


ARTICLE II

THE MERGER


 


2.1           THE MERGER.  AT THE EFFECTIVE TIME, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF UTAH AND THE TERMS AND CONDITIONS OF THE DOCUMENTS, ILEAD
ACQUISITION SUB SHALL BE MERGED WITH AND INTO ILEAD.  FROM AND AFTER THE
EFFECTIVE TIME, THE SEPARATE CORPORATE EXISTENCE OF ILEAD ACQUISITION SUB SHALL
CEASE AND ILEAD, AS THE SURVIVING CORPORATION IN THE MERGER, SHALL CONTINUE ITS
EXISTENCE UNDER THE LAWS OF THE STATE OF UTAH AS A WHOLLY-OWNED SUBSIDIARY OF
THK.  ILEAD, AS THE SURVIVING CORPORATION AFTER THE MERGER, IS HEREINAFTER
SOMETIMES REFERRED TO AS THE “ILEAD SURVIVING COMPANY.”

 


2.2           EFFECTIVE TIME.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, ON
THE CLOSING DATE OR AS SOON THEREAFTER AS IS PRACTICABLE, THE PARTIES SHALL
CAUSE THE MERGER TO BECOME EFFECTIVE BY EXECUTING AND FILING WITH THE UTAH
DEPARTMENT OF COMMERCE ARTICLES OF MERGER IN ACCORDANCE WITH THE FORM REQUIRED
PURSUANT TO SECTION 16-10A-1105 OF THE UTAH REVISED BUSINESS CORPORATION ACT,
WHICH FORMS SHALL BE PREPARED BY COUNSEL TO ILEAD AND THK, AND ATTACHED HERETO
AS EXHIBIT A AND MADE A PART HEREOF (THE “ARTICLES OF MERGER”), THE DATE AND
TIME OF SUCH FILING, OR SUCH LATER DATE AND TIME AS MAY BE AGREED UPON BY THE
PARTIES AND SPECIFIED THEREIN, BEING HEREINAFTER REFERRED TO AS THE “EFFECTIVE
TIME”.  THE PARTIES HERETO SHALL TAKE ALL NECESSARY STEPS TO PRE-CLEAR THE
MERGER WITH THE UTAH DEPARTMENT OF COMMERCE IN ORDER THAT ON THE CLOSING DATE,
THE ARTICLES OF MERGER MAY BE FILED WITH THE UTAH DEPARTMENT OF COMMERCE AND
BECOME EFFECTIVE UPON FILING.

 


2.3           EFFECT OF THE MERGER.  AT THE EFFECTIVE TIME, THE MERGER SHALL
HAVE THE EFFECT SET FORTH IN THE DOCUMENTS AND IN THE APPLICABLE PROVISIONS OF
LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND SUBJECT THERETO, AT
THE EFFECTIVE TIME ALL OF THE ASSETS, PROPERTIES, RIGHTS, PRIVILEGES,
IMMUNITIES, POWERS AND FRANCHISES OF ILEAD AND ILEAD ACQUISITION SUB SHALL VEST
IN THE ILEAD SURVIVING COMPANY, AND ALL OF THE DEBTS, LIABILITIES AND DUTIES OF
ILEAD AND ILEAD ACQUISITION SUB SHALL BECOME THE DEBTS, LIABILITIES AND DUTIES
OF THE ILEAD SURVIVING COMPANY.

 


2.4           ARTICLES OF INCORPORATION AND BYLAWS.  FROM AND AFTER THE
EFFECTIVE TIME AND WITHOUT FURTHER ACTION ON THE PART OF THE PARTIES, THE
ARTICLES OF INCORPORATION AND BYLAWS OF ILEAD ACQUISITION SUB IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME SHALL BE THE ARTICLES OF INCORPORATION AND BYLAWS OF ILEAD
SURVIVING COMPANY UNTIL AMENDED IN ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF.

 


2.5           DIRECTORS AND OFFICERS.  THE DIRECTORS AND OFFICERS OF ILEAD
SURVIVING COMPANY IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE THE DIRECTORS
AND OFFICERS IMMEDIATELY FOLLOWING THE EFFECTIVE TIME, IT BEING EXPRESSLY AGREED
THAT WHITTINGHAM SHALL BE A DIRECTOR AND THE PRESIDENT OF ILEAD SURVIVING
COMPANY AND SHALL REPORT TO THE PRESIDENT AND THE CHIEF OPERATING OFFICER OF THK
AS DESCRIBED MORE FULLY IN THE WHITTINGHAM EMPLOYMENT AGREEMENT, NELSON SHALL BE
A DIRECTOR AND A VICE PRESIDENT OF ILEAD SURVIVING COMPANY AND SHALL REPORT TO
THE PRESIDENT OF ILEAD SURVIVING COMPANY AS DESCRIBED MORE FULLY IN THE NELSON
EMPLOYMENT AGREEMENT AND SEOLAS SHALL BE A VICE PRESIDENT OF ILEAD SURVIVING
COMPANY AND SHALL REPORT TO THE PRESIDENT OF ILEAD SURVIVING COMPANY AS
DESCRIBED MORE FULLY IN THE SEOLAS EMPLOYMENT AGREEMENT, EACH TO HOLD OFFICE IN
ACCORDANCE WITH THE ARTICLES OF INCORPORATION AND BYLAWS OF

 

12

--------------------------------------------------------------------------------


 


ILEAD ACQUISITION SUB, IN EACH CASE, UNTIL THEIR RESPECTIVE SUCCESSORS ARE DULY
ELECTED OR APPOINTED AND QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR
REMOVAL IN ACCORDANCE WITH THEIR RESPECTIVE SHAREHOLDER EMPLOYMENT AGREEMENT AND
ILEAD ACQUISITION SUB’S ARTICLES OF INCORPORATION AND BYLAWS.

 


2.6           EFFECT ON ILEAD’S CAPITAL STRUCTURE.  AT THE EFFECTIVE TIME, BY
VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE PARTIES OR THE
HOLDERS OF THE FOLLOWING SECURITIES: (X) ALL OF ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK OF ILEAD IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (“ILEAD COMMON
STOCK”) SHALL BE CONVERTED AUTOMATICALLY INTO THE RIGHT TO RECEIVE NINE MILLION
TWO HUNDRED SIX THOUSAND SEVEN HUNDRED TWENTY DOLLARS ($9,206,720) (THE “CASH
CONSIDERATION”) AND SHARES OF THK COMMON STOCK HAVING AN AGGREGATE VALUE OF NINE
MILLION TWO HUNDRED SIX THOUSAND SEVEN HUNDRED TWENTY DOLLARS ($9,206,720), SUCH
STOCK TO BE VALUED AT $1.98 PER SHARE (THE “STOCK CONSIDERATION”, AND
COLLECTIVELY WITH THE CASH CONSIDERATION AND THE EARNOUT PAYMENT (IF ANY) AND
THE ADDITIONAL CASH PAYMENT (IF ANY), THE “MERGER CONSIDERATION”).  FROM AND
AFTER THE EFFECTIVE TIME, ALL ILEAD COMMON STOCK SHALL AUTOMATICALLY BE REDEEMED
AND CANCELED AND SHALL CEASE TO EXIST, AND EACH HOLDER OF A CERTIFICATE, IF ANY,
THAT PREVIOUSLY REPRESENTED ANY SUCH ILEAD COMMON STOCK (COLLECTIVELY, THE
“ILEAD CERTIFICATES”) SHALL CEASE TO HAVE ANY RIGHTS WITH RESPECT THERETO OTHER
THAN THE RIGHT TO RECEIVE, IF ANY, THEIR PORTION OF THE MERGER CONSIDERATION
(INCLUDING THE EARNOUT PAYMENT).  THE MERGER CONSIDERATION SHALL BE DEEMED TO
HAVE BEEN ISSUED IN FULL SATISFACTION OF ALL RIGHTS PERTAINING TO THE ILEAD
COMMON STOCK, AND AFTER THE EFFECTIVE TIME, THERE SHALL BE NO FURTHER
REGISTRATION OR TRANSFERS OF ILEAD COMMON STOCK.  IF AFTER THE EFFECTIVE TIME,
ANY ILEAD CERTIFICATES ARE PRESENTED TO ILEAD SURVIVING COMPANY FOR ANY REASON,
THEY SHALL BE CANCELLED AND EXCHANGED AS PROVIDED IN THIS SECTION 2.6. IF ANY
ILEAD CERTIFICATES REPRESENTING ILEAD COMMON STOCK SHALL HAVE BEEN LOST, STOLEN
OR DESTROYED, THK SHALL ISSUE IN EXCHANGE FOR SUCH LOST, STOLEN OR DESTROYED
CERTIFICATES, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE HOLDER
THEREOF, THE APPLICABLE MERGER CONSIDERATION; PROVIDED, HOWEVER, THAT THK MAY,
IN ITS DISCRETION AND AS A CONDITION PRECEDENT TO THE ISSUANCE AND DELIVERY
THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED CERTIFICATES TO
DELIVER A BOND IN SUCH SUM AS IT MAY REASONABLY DIRECT AS INDEMNITY AGAINST ANY
CLAIM THAT MAY BE MADE AGAINST THK OR ILEAD SURVIVING COMPANY WITH RESPECT TO
THE CERTIFICATES ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.

 


2.7           OPTIONS AND WARRANTS.  PRIOR TO THE EFFECTIVE TIME, THE
SHAREHOLDERS, AT THE SHAREHOLDERS’ SOLE EXPENSE, SHALL TAKE ALL ACTIONS
NECESSARY TO CAUSE ALL ILEAD COMMON STOCK OTHER THAN THE ILEAD COMMON STOCK HELD
BY THE SHAREHOLDERS WHICH IS BEING EXCHANGED FOR THE MERGER CONSIDERATION IN
ACCORDANCE WITH SECTION 2.6, AND ALL OPTIONS, WARRANTS AND OTHER CONTRACTUAL OR
OTHER RIGHTS TO PURCHASE OR OTHERWISE ACQUIRE OR CONVERT INTO ILEAD COMMON
STOCK, IF ANY, TO BE CANCELLED, EXTINGUISHED AND TERMINATED.

 


2.8           TAKING OF NECESSARY ACTION; FURTHER ACTION.  IF, AT ANY TIME AND
FROM TIME TO TIME AFTER THE EFFECTIVE TIME, ANY FURTHER ACTION IS NECESSARY OR
DESIRABLE TO CARRY OUT THE PURPOSES OF THIS AGREEMENT AND TO VEST IN THE ILEAD
SURVIVING COMPANY FULL RIGHT, TITLE AND POSSESSION OF ALL PROPERTIES, ASSETS,
RIGHTS, PRIVILEGES, POWERS AND FRANCHISES OF ILEAD AND ILEAD ACQUISITION SUB,
THE OFFICERS AND MANAGERS OF ILEAD AND THE ILEAD SURVIVING COMPANY SHALL BE AND
ARE FULLY AUTHORIZED AND DIRECTED, IN THE NAME OF AND ON BEHALF OF THEIR
RESPECTIVE COMPANIES, TO TAKE, OR CAUSE TO BE TAKEN, ALL SUCH LAWFUL AND
NECESSARY ACTION AS IS NOT INCONSISTENT WITH THIS

 

13

--------------------------------------------------------------------------------


 


AGREEMENT.  THK SHALL CAUSE ILEAD ACQUISITION SUB AND THK LLC TO PERFORM ALL OF
THEIR OBLIGATIONS RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 


2.9           TAX-DEFERRED REORGANIZATION.  SUBJECT TO SECTION 10.6 HEREOF, THE
PARTIES INTEND TO ADOPT THIS AGREEMENT AS A TAX-DEFERRED PLAN OF REORGANIZATION
AND AGREE TO TREAT THE MERGER AND THE FINAL MERGER, CONSIDERED TOGETHER AS A
SINGLE INTEGRATED TRANSACTION, AS A REORGANIZATION IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 368(A)(1)(A) OF THE CODE FOR U.S. TAX PURPOSES.  AFTER THE
MERGER, THK, ILEAD ACQUISITION SUB AND THK LLC SHALL, AND SHALL CAUSE ILEAD TO: 
(A) REPORT ON THEIR RESPECTIVE TAX RETURNS AND TAX FILINGS THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS A TAX-FREE REORGANIZATION (EXCEPT FOR CASH
PAID) UNDER SECTION 368(A)(1)(A) OF THE CODE; (B) KEEP THEIR RECORDS, AND FILE
IN CONNECTION WITH THEIR FEDERAL AND STATE INCOME TAX RETURNS, ALL SUCH
INFORMATION AS MAY BE REQUIRED BY SECTION 1.368-3 OF THE TREASURY REGULATIONS
(AND CORRESPONDING STATE RULES AND REGULATIONS) WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; (C) REFRAIN FROM TAKING ANY ACTION OR TAX
REPORTING POSITION WHICH WOULD BE INCONSISTENT WITH SUCH QUALIFICATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER AS A TAX-FREE REORGANIZATION (EXCEPT FOR
CASH PAID) UNDER SECTION 368(A)(1)(A) OF THE CODE UNLESS OTHERWISE REQUIRED BY A
“DETERMINATION” (AS DEFINED IN SECTION 1313(A)(1) OF THE CODE) OR BY APPLICABLE
STATE OR LOCAL LAW (AND THEN ONLY TO THE EXTENT REQUIRED BY SUCH APPLICABLE
STATE OR LOCAL TAX LAW); AND (D) COMPLY WITH ALL THE REQUIREMENTS OF SECTION
368(A)(1)(A) OF THE CODE AND THE ADMINISTRATIVE PRONOUNCEMENTS THEREUNDER
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


ARTICLE III

RESTRICTIONS ON TRANSFER REGISTRATION


 


3.1           RESTRICTIONS ON TRANSFER.  ALL CERTIFICATES REPRESENTING THK
COMMON STOCK ISSUED PURSUANT TO THIS AGREEMENT SHALL BEAR A LEGEND STATING THAT
THE THK COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND MAY
NOT BE TRANSFERRED OR SOLD WITHOUT SUCH REGISTRATION OR AN EXEMPTION THEREFROM.

 


3.2           REGISTRATION.  AT THE CLOSING, THK AND THE SHAREHOLDERS SHALL
ENTER INTO THE REGISTRATION RIGHTS AGREEMENT.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS AND ILEAD


 

In order to induce THK, iLead Acquisition Sub and THK LLC to enter into this
Agreement and to consummate the transactions contemplated hereby, the
Shareholders and iLead hereby jointly and severally represent and warrant to
each of THK, iLead Acquisition Sub and THK LLC, as of the date of this
Agreement, as follows, it be understood and agreed that, unless the context
requires otherwise, all references to iLead in this Article IV shall be deemed
to refer to and include iLead and its Subsidiary on a consolidated basis:

 


4.1           ORGANIZATION AND QUALIFICATION.  ILEAD IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
UTAH, WITH FULL CORPORATE POWER AND

 

14

--------------------------------------------------------------------------------


 


AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS
AS NOW CONDUCTED EXCEPT WHERE FAILURE TO BE SO ORGANIZED, EXISTING AND IN GOOD
STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
ILEAD, AND IS DULY LICENSED OR QUALIFIED TO TRANSACT BUSINESS AS A FOREIGN
CORPORATION AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS LISTED ON
SCHEDULE 4.1, WHICH ARE THE ONLY JURISDICTIONS IN WHICH THE FAILURE TO BE SO
LICENSED OR QUALIFIED COULD HAVE A MATERIAL ADVERSE EFFECT ON ILEAD.

 


4.2           SUBSIDIARIES.  ILEAD DOES NOT HAVE ANY SUBSIDIARIES AND DOES NOT
OWN, DIRECTLY OR INDIRECTLY, ANY EQUITY OR OTHER OWNERSHIP INTEREST OF ANY
PERSON.

 


4.3           ARTICLES OF INCORPORATION, BYLAWS AND CORPORATE RECORDS.  TRUE,
CORRECT AND COMPLETE COPIES OF EACH OF (A) THE ARTICLES OF INCORPORATION OF
ILEAD AS AMENDED AND IN EFFECT ON THE DATE HEREOF, (B) THE BYLAWS OF ILEAD AS
AMENDED AND IN EFFECT ON THE DATE HEREOF AND (C) THE MINUTE BOOKS OF ILEAD, HAVE
BEEN PREVIOUSLY MADE AVAILABLE TO THK AND ILEAD ACQUISITION SUB.  THE MINUTE
BOOK CONTAINS COMPLETE AND ACCURATE RECORDS OF ALL MEETINGS AND OTHER ACTIONS OF
THE DIRECTORS, COMMITTEES OF THE DIRECTORS, ORGANIZERS AND SHAREHOLDERS OF ILEAD
FROM THE DATE OF ITS ORGANIZATION TO THE DATE HEREOF.

 


4.4           AUTHORIZATION; ENFORCEABILITY.  ILEAD HAS THE CORPORATE POWER AND
AUTHORITY TO OWN, HOLD, LEASE AND OPERATE ITS PROPERTIES AND ASSETS, TO CARRY ON
ITS BUSINESS AS CURRENTLY CONDUCTED AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS A
PARTY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
DOCUMENTS TO WHICH IT OR HE IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN HAVE BEEN DULY AUTHORIZED AND APPROVED BY THE
DIRECTORS OF ILEAD AND THE SHAREHOLDERS, AND NO OTHER ACTION ON THE PART OF
ILEAD OR THE SHAREHOLDERS IS NECESSARY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER DOCUMENTS.  THIS AGREEMENT AND EACH
OF THE OTHER DOCUMENTS TO BE EXECUTED AND DELIVERED BY ILEAD AND THE
SHAREHOLDERS HAS BEEN OR, AT THE CLOSING, WILL BE DULY EXECUTED AND DELIVERED
BY, AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF, ILEAD AND THE
SHAREHOLDERS, RESPECTIVELY, ARE ENFORCEABLE AGAINST ILEAD AND THE SHAREHOLDERS
IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY REORGANIZATION, MORATORIUM AND SIMILAR LAWS RELATING TO
OR AFFECTING CREDITOR RIGHTS GENERALLY OR BY GENERAL EQUITY PRINCIPLES
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW).

 


4.5           NO VIOLATION OR CONFLICT.  NONE OF (A) THE EXECUTION AND DELIVERY
BY ILEAD AND THE SHAREHOLDERS OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE
EXECUTED AND DELIVERED BY ILEAD OR THE SHAREHOLDERS, (B) THE CONSUMMATION BY
ILEAD AND THE SHAREHOLDERS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER DOCUMENTS OR (C) THE PERFORMANCE OF THIS AGREEMENT AND THE OTHER
DOCUMENTS REQUIRED BY THIS AGREEMENT TO BE EXECUTED AND DELIVERED BY ILEAD OR
THE SHAREHOLDERS AT THE CLOSING WILL (1) CONFLICT WITH OR VIOLATE THE ARTICLES
OF INCORPORATION OR THE BYLAWS OF ILEAD, (2) CONFLICT WITH OR VIOLATE ANY LAW,
ORDER OR PERMIT APPLICABLE TO ILEAD OR THE SHAREHOLDERS, OR BY WHICH ILEAD’S
PROPERTIES OR THE ILEAD COMMON STOCK ARE BOUND OR AFFECTED, OR (3) RESULT IN ANY
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR IMPAIR ILEAD’S RIGHTS OR
ALTER THE RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN
THE CREATION OF ANY LIEN ON ANY OF THE PROPERTIES OR ASSETS OF ILEAD PURSUANT
TO, ANY CONTRACT, PERMIT OR OTHER

 

15

--------------------------------------------------------------------------------


 


INSTRUMENT OR OBLIGATION TO WHICH ILEAD IS A PARTY OR BY WHICH ILEAD OR ITS
PROPERTIES ARE BOUND OR AFFECTED EXCEPT, IN THE CASE OF CLAUSE (2) OR (3) ABOVE,
FOR ANY CONFLICT, BREACH, VIOLATION, DEFAULT OR OTHER OCCURRENCE THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON ILEAD.

 


4.6           GOVERNMENTAL CONSENTS AND APPROVALS.  EXCEPT FOR THE ARTICLES OF
MERGER, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
DOCUMENTS BY ILEAD AND THE SHAREHOLDERS DO NOT AND WILL NOT REQUIRE ANY CONSENT,
APPROVAL, AUTHORIZATION, PERMIT OR OTHER ORDER OF, ACTION BY, FILING WITH OR
NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.

 


4.7           CAPITAL STRUCTURE.  THE SHAREHOLDERS OWN 100% OF THE OUTSTANDING
ILEAD COMMON STOCK.  THE SHAREHOLDERS ARE THE RECORD AND BENEFICIAL OWNERS AND
HOLDERS OF THE ILEAD COMMON STOCK FREE AND CLEAR OF ALL LIENS.  SCHEDULE 4.7
SETS FORTH THE NUMBER OF SHARES OF ILEAD COMMON STOCK OWNED BY EACH
SHAREHOLDER.  EXCEPT AS DESCRIBED ABOVE, THERE WILL BE NO EQUITY INTERESTS OR
OTHER SECURITIES OF ILEAD AUTHORIZED, ISSUED, RESERVED FOR ISSUANCE OR OTHERWISE
OUTSTANDING AT THE CLOSING.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
NONE OF BEN BERTOLA, CRAIG ANDERSON, MADISON PARKER OR RICH CHRISTIANSEN NOR ANY
OF THE CURRENT, FORMER OR PROSPECTIVE SHAREHOLDERS OF WEB HOUSE USA, INC.,
WINDAILY INC., KILLER DEALS LLC, FREE BLVD., AFFILIATE BANK.COM, ORAL BRIGHT,
INC., EFAMILY NETWORK, INC. OR ANY OTHER PERSON IN WHICH WHITTINGHAM HAS OR HAD
AN INTEREST (INCLUDING WITHOUT LIMITATION THE ENTITIES LISTED ON SCHEDULE 4.19)
OWNS OR IS ENTITLED TO ANY ILEAD COMMON STOCK OR HAS OR WILL HAVE CLAIM WITH
RESPECT TO ANY OF THE MERGER CONSIDERATION.  ALL OF THE OUTSTANDING ILEAD COMMON
STOCK IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND NOT
SUBJECT TO, OR ISSUED IN VIOLATION OF, ANY KIND OF PREEMPTIVE, SUBSCRIPTION OR
ANY KIND OF SIMILAR RIGHTS. THERE ARE NO BONDS, DEBENTURES, NOTES OR OTHER
INDEBTEDNESS OF ILEAD HAVING THE RIGHT TO VOTE (OR CONVERTIBLE INTO SECURITIES
HAVING THE RIGHT TO VOTE) ON ANY MATTERS ON WHICH THE SHAREHOLDERS ARE ELIGIBLE
OR REQUIRED TO VOTE.  THERE ARE NO OTHER OUTSTANDING SECURITIES, OPTIONS,
WARRANTS, CALLS, RIGHTS, COMMITMENTS, AGREEMENTS, ARRANGEMENTS OR UNDERTAKINGS
OF ANY KIND (CONTINGENT OR OTHERWISE) TO WHICH ILEAD IS A PARTY OR BOUND
OBLIGATING ILEAD TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED, DELIVERED OR
SOLD, ADDITIONAL VOTING SECURITIES OF ILEAD OR OBLIGATING ILEAD TO ISSUE, GRANT,
EXTEND OR ENTER INTO ANY AGREEMENT TO ISSUE, GRANT OR EXTEND ANY SECURITY,
OPTION, WARRANT, CALL, RIGHT, COMMITMENT, AGREEMENT, ARRANGEMENT OR UNDERTAKING
THAT WILL SURVIVE THE CLOSING.  THERE ARE NO OUTSTANDING CONTRACTUAL OBLIGATIONS
OF ILEAD TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY CAPITAL STOCK (OR
OPTIONS TO ACQUIRE ANY SUCH CAPITAL STOCK) OR OTHER SECURITY OR EQUITY INTEREST
OF ILEAD WHICH WILL SURVIVE THE CLOSING.  ALL OF THE ISSUED AND OUTSTANDING
ILEAD COMMON STOCK WAS ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES LAWS AND IS OWNED BY THE SHAREHOLDERS.

 


4.8           FINANCIAL STATEMENTS.  SCHEDULE 4.8 SETS FORTH THE AUDITED
CONSOLIDATED BALANCE SHEETS OF ILEAD AS OF DECEMBER 31, 2004, AND DECEMBER 31,
2005, RESPECTIVELY, AND THE RELATED AUDITED CONSOLIDATED INCOME STATEMENT AND
STATEMENT OF CASH FLOWS FOR THE PERIODS ENDED DECEMBER 31, 2004 AND DECEMBER 31,
2005 ACCOMPANIED BY THE AUDITOR’S REPORT THEREON (THE “AUDITED FINANCIALS” OR
THE “COMPANY FINANCIALS”).  THE COMPANY FINANCIALS (I) HAVE BEEN PREPARED IN
ACCORDANCE WITH THE BOOKS AND RECORDS OF THE PERSON TO WHICH THEY RELATE AND
(II) ARE COMPLETE AND CORRECT HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED FOR THE PERIODS PRESENTED.  THE COMPANY FINANCIALS PRESENT
FAIRLY THE FINANCIAL CONDITION AND OPERATING RESULTS OF ILEAD AS OF THE DATES
AND DURING THE PERIODS INDICATED THEREIN.

 

16

--------------------------------------------------------------------------------


 


4.9           CONDUCT IN THE ORDINARY COURSE; ABSENCE OF CHANGES.  SINCE
DECEMBER 31, 2005, ILEAD HAS CONDUCTED THE BUSINESS IN THE ORDINARY COURSE,
CONSISTENT WITH PAST PRACTICE, AND THERE HAS BEEN NO CHANGE IN THE BUSINESS
WHICH HAS HAD, OR COULD REASONABLY BE ANTICIPATED TO RESULT IN, A MATERIAL
ADVERSE EFFECT ON ILEAD.

 


4.10         PROPERTY.

 

(a)           Part I of Schedule 4.10(a) lists (1) the street address of each
parcel of Owned Property, and (2) any and all leases of all or any portion of
any of Owned Property (“Owned Property Leases”).  Any parcel of Owned Property
that is not subject to an Owned Property Lease is occupied by iLead and is used
solely for the conduct of the Business.  Part II of Schedule 4.10(a) lists for
each Owned Property Lease (i) the street address of each parcel subject to an
Owned Property Lease, (ii) the identity of the lessor, lessee and current
occupant (if different from lessee/lessor) under each Owned Property Lease,
(iii) the term, the security deposit, if any, and rental payment terms of the
Owned Property Leases (and any subleases) pertaining to each Owned Property
Lease, (iv) any commissions due now or in the future on any Owned Property Lease
or in connection with an option to extend or renew and (v) any amendments to the
Owned Property Leases.

 

(b)           Schedule 4.10(b) lists (1) the street address of each parcel of
Leased Property, (2) the identity of the lessor, lessee and current occupant (if
different from lessee) of each such parcel of Leased Property, and (3) the term
and rental payment terms of the leases (and any subleases) pertaining to each
such parcel of Leased Property.

 

(c)           iLead has made available to THK and iLead Acquisition Sub true and
correct copies of each deed for each parcel of Owned Property and, to the extent
available, for each parcel of Leased Property, and all title insurance policies,
title reports, surveys, certificates of occupancy, environmental reports and
audits, appraisals, other title documents and other documents relating to or
otherwise affecting the Owned Property, the Leased Property or the operation of
the Business thereon or any other uses thereof.

 

(d)           iLead has delivered, or made available to THK and iLead
Acquisition Sub, true and correct copies of all leases and subleases listed in
Schedules 4.10(a) and (b) and any and all ancillary documents pertaining thereto
(including, but not limited to, all amendments, consents for alterations and
documents recording variations and evidence of commencement dates and expiration
dates) (the “Leases”).  With respect to each Lease:

 

(1)           each Lease is the legal, valid and binding, obligation of the
parties thereto, enforceable against each party, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditor rights generally or by general equity
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law);

 

(2)           none of (a) the execution and delivery by iLead and each of the
Shareholders of this Agreement and the other Documents, (b) the consummation by
iLead and the Shareholders of the transactions contemplated by this Agreement
and the other Documents, or (c) the performance by iLead and the Shareholders of
this Agreement and the other

 

17

--------------------------------------------------------------------------------


 

Documents will (1) conflict with or violate the terms of any Lease or (2) result
in any breach or violation of or constitute a default (or an event with notice
or lapse of time or both would become a default) under, or impair iLead’s rights
or alter the rights or obligations of any third party under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
Lease;

 

(3)           neither iLead nor, to the Knowledge of iLead and the Shareholders,
any other party to any Lease, is in breach or default, and, to the Knowledge of
iLead and the Shareholders no event has occurred that, with notice or lapse of
time would constitute a breach or default or permit termination, modification or
acceleration under the Lease; and

 

(4)           the rental set forth in each Lease is the actual rental being
paid, and there are no separate agreements or understandings regarding the
amount of rent.

 


4.11         PERSONAL PROPERTY.

 

(a)           Schedule 4.11(a) lists each item or distinct group of machinery,
equipment, tools, supplies, furniture, fixtures, vehicles, rolling stock and
other tangible personal property with a cost in excess of $5,000 used in the
Business and owned or leased by iLead (the “Tangible Personal Property”).

 

(b)           iLead has delivered or made available to THK and iLead Acquisition
Sub correct and complete copies of all Contracts, including equipment Leases,
for Tangible Personal Property and any and all ancillary documents pertaining
thereto.  With respect to each Contract for Tangible Personal Property:

 

(1)           each Contract, together with all ancillary documents delivered
pursuant to the first sentence of this Section 4.11(b), is the legal, valid and
binding obligation of the parties thereto, enforceable against each of the
parties in accordance with the terms thereof except as enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditor rights generally or by general equity principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law);

 

(2)           neither iLead nor, to the Knowledge of iLead and the Shareholders,
any other party to any lease, is in breach or default, and no event has occurred
that, with notice or lapse of time would constitute such a breach or default or
permit termination, modification or acceleration under, any lease; and

 

(3)           none of (a) the execution and delivery by iLead and the
Shareholders of this Agreement and the other Documents, (b) the consummation by
iLead and the Shareholders of the transaction contemplated by this Agreement and
the other Documents, (c) the performance by iLead or the Shareholders of this
Agreement and the other Documents required by this Agreement will (1) conflict
with or violate the terms of any lease or (2) result in any breach or violation
of or constitute a default (or an event with notice or lapse of time or both
would become a default) under, or impair iLead’s rights or alter the rights or
obligations of any

 

18

--------------------------------------------------------------------------------


 

third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any lease.

 

(c)           All Tangible Personal Property is adequate and usable for the use
and purposes for which it is currently used, is in good operating condition, and
has been maintained and repaired in accordance with good business practice.

 


4.12         APPROVAL OF DIRECTORS AND SHAREHOLDERS.  THE DIRECTORS OF ILEAD
HAVE, AT A MEETING DULY CALLED AND HELD AT WHICH ALL DIRECTORS OF ILEAD WERE
PRESENT OR BY A UNANIMOUS WRITTEN CONSENT:  (A) APPROVED AND DECLARED ADVISABLE
THIS AGREEMENT; (B) DETERMINED THAT THE MERGER AND OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE ADVISABLE, FAIR TO AND IN THE BEST INTEREST
OF ILEAD AND THE SHAREHOLDERS; (C) RECOMMENDED TO THE SHAREHOLDERS OF ILEAD (1)
APPROVAL OF THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND (2)
APPROVAL AND ADOPTION OF THIS AGREEMENT; AND (D) DIRECTED THAT THIS AGREEMENT BE
SUBMITTED TO THE SHAREHOLDERS OF ILEAD FOR THEIR APPROVAL AND ADOPTION.  THE
SHAREHOLDERS OF ILEAD HAVE APPROVED THE MERGER AND THIS AGREEMENT AFTER FULL
DISCLOSURE TO THE SHAREHOLDERS OF THE TERMS OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION THE SHAREHOLDERS
EMPLOYMENT AGREEMENTS AND THE SHAREHOLDER WARRANT AGREEMENTS.

 


4.13         INSURANCE.  ILEAD HAS FURNISHED OR MADE AVAILABLE TO THK AND ILEAD
ACQUISITION SUB TRUE AND COMPLETE COPIES OF ALL INSURANCE POLICIES AND FIDELITY
BONDS COVERING THE ASSETS, BUSINESS, EQUIPMENT, PROPERTIES AND OPERATIONS OF
ILEAD RELATING TO THE BUSINESS, A LIST OF WHICH (BY TYPE, CARRIER, POLICY
NUMBER, LIMITS, PREMIUM AND EXPIRATION DATE) IS SET FORTH IN SCHEDULE 4.13.  ALL
SUCH INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT AND WILL REMAIN IN FULL
FORCE AND EFFECT WITH RESPECT TO ALL EVENTS OCCURRING PRIOR TO THE EFFECTIVE
TIME.

 


4.14         PERMITS.  SCHEDULE 4.14 LISTS ALL PERMITS USED IN OR OTHERWISE
REQUIRED TO CONDUCT THE BUSINESS.  EACH OF THE PERMITS IS VALID AND IN FULL
FORCE AND EFFECT.

 


4.15         TAXES.  EXCEPT AS SET FORTH IN SCHEDULE 4.15 HERETO:

 

(a)           All Tax Returns and reports in respect of Taxes required to be
filed with respect to iLead or the Business have been timely filed,

 

(b)           all Taxes required to be shown on such returns and reports or
otherwise due have been timely paid,

 

(c)           all such returns and reports are true, correct and complete,

 

(d)           no adjustment relating to such returns has been proposed formally
or informally by any Governmental Authority and, to the Knowledge of iLead and
the Shareholders, no basis exists for any such adjustment,

 

(e)           there are no pending or, to the Knowledge of iLead and the
Shareholders, threatened actions or proceedings for the assessment or collection
of Taxes against iLead or insofar as either relates to the activities or income
of iLead or the Business or could result in Liability to iLead whether joint or
several any corporation that was includible in the filing of a return with iLead
on a consolidated or combined basis,

 

19

--------------------------------------------------------------------------------


 

(f)            no consent under Section 341(f) of the Code has been filed with
respect to iLead,

 

(g)           there are no Tax Liens on any assets of iLead or of the Business,

 

(h)           iLead has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed,

 

(i)            iLead has not consented to extend the time in which any Taxes may
be assessed or collected by any taxing authority,

 

(j)            iLead has not requested or been granted an extension of the time
for filing any Tax Return to a date later than the Closing Date,

 

(k)           there are no Liens for Taxes (other than for current Taxes not yet
due and payable) upon iLead’s assets,

 

(l)            iLead will not be required:

 

(1)           as a result of a change in method of accounting for a taxable
period ending on or prior to the Closing Date, to include any adjustment under
Section 481(c) of the Code (or any corresponding provision of state, local or
foreign law) in taxable income for any taxable period (or portion thereof)
beginning after the Closing Date or

 

(2)           as a result of any “closing agreement,” as described in Section
7121 of the Code (or any corresponding provision of state, local or foreign
law), to include any item of income or exclude any item of deduction from any
taxable period (or portion thereof) beginning after the Closing Date,

 

(m)          iLead is not a party to or bound by any tax allocation or tax
sharing agreement and does not have any current or potential contractual
obligation to indemnify any other Person with respect to Taxes,

 

(n)           to the Knowledge of iLead and the Shareholders, there is no basis
for any assessment, deficiency notice, 30-day letter or similar notice with
respect to any Tax to be issued to iLead with respect to any period on or before
the Closing Date,

 

(o)           iLead has not made any payments, and is or will not become
obligated (under any Contract entered into on or before the Closing Date) to
make any payments, that will not be deductible under Section 280G of the Code
(or any corresponding provision of state, local or foreign law),

 

(p)           iLead has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code (or any
corresponding provision of state, local or foreign law) during the applicable
period specified in Section 897(c)(1)(a)(ii) of the Code (or any corresponding
provision of state, local or foreign law),

 

20

--------------------------------------------------------------------------------


 

(q)           no claim has ever been made in writing by a taxing authority in a
jurisdiction where iLead does not file Tax Returns that iLead is or may be
subject to Taxes assessed by such jurisdiction,

 

(r)            iLead does not have any physical presence in any foreign country,
as defined in the relevant tax treaty between the United States of America and
such foreign country,

 

(s)           true, correct and complete copies of all income and sales Tax
Returns filed by or with respect to iLead for the past two (2) years have been
furnished or made available to THK, and

 

(t)            iLead will not be subject to any Taxes pursuant to Section 1374
or Section 1375 of the Code (or any corresponding provision of state, local or
foreign law) with respect to the transactions contemplated by this Agreement.

 


4.16         LABOR MATTERS.


 

(a)           The name, place of employment, the current annual salary rates,
bonuses, deferred or contingent compensation, pension, accrued vacation, “golden
parachute” and other like benefits paid or payable (in cash or otherwise) in
2004 and 2005, the date of employment and a description of position and job
function of each current salaried employee, officer, manager, consultant or
agent of iLead is accurately stated in that certain letter dated the date of
this Agreement from the Shareholders to Gerard M. Jacobs, the President and
Chief Executive Officer of THK (the “Employee Salaries Letter”).

 

(b)           No employment, consulting, severance pay, continuation pay,
termination or indemnification agreements or other similar agreements of any
nature (whether in writing or oral) exist between iLead and any current or
former shareholder, officer, director, employee or consultant, except such
indemnification as may be provided in the Bylaws or other charter documents of
iLead, copies of which have been provided to THK.

 

(c)           iLead is not a party to any collective bargaining agreement or
other labor union Contract applicable to persons employed by iLead and

 

(1)           there are no controversies, strikes, slowdowns or work stoppages
pending or, to the Knowledge of iLead and the Shareholders, threatened by any
employee against iLead;

 

(2)           there are no unfair labor practice complaints pending against
iLead before the National Labor Relations Board or any other Governmental
Authority or involving any current or former employee of iLead;

 

(3)           iLead has complied with all applicable Laws relating to the
employment of labor, including those related to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums as required
by any Governmental Authority and have withheld and paid to any appropriate
Governmental Authority, or are holding for payment not yet due to such
Governmental Authority, all amounts required to be withheld from

 

21

--------------------------------------------------------------------------------


 

employees of iLead and are not liable for any arrears of wages, taxes, penalties
or other sums for failure to comply with any of the foregoing;

 

(4)           iLead has paid in full to all its employees, or adequately accrued
for in accordance with GAAP, all wages, salaries, commissions, bonuses, benefits
and other compensation due to or on behalf of its employees; provided however,
that iLead’s employees have until the end of a calendar year to use accrued
vacation;

 

(5)           there is no claim with respect to payment of wages, salary or
overtime pay that has been asserted or is now pending or threatened before any
Governmental Authority with respect to any Persons currently or formerly
employed by iLead;

 

(6)           there is no charge or proceedings with respect to a violation of
any occupational safety or health standards that has been asserted or is now
pending or threatened with respect to iLead; and

 

(7)           there is no charge of discrimination in employment or employment
practices, for any reason, including, without limitation, age, gender, race,
religion or other legally protected category, which has been asserted and not
settled or is now pending or threatened before the United States Equal
Employment Opportunity Commission, or any other Governmental Authority in any
jurisdiction in which iLead has employed or currently employs any Person.

 


4.17         EMPLOYEES AND RELATED AGREEMENTS; ERISA.


 

(a)           Schedule 4.17(a) contains a true and complete list of each
Employee Plan and each Employee Agreement of iLead.  iLead has no plan or
commitment, whether legally binding or not, to establish any new Employee Plan,
to enter into any Employee Agreement or to modify or to terminate any Employee
Plan or Employee Agreement (except to the extent required by law as previously
disclosed to THK, or as required by this Agreement), or has any intention to do
any of the foregoing been communicated to employees.

 

(b)           iLead has provided to THK and iLead Acquisition Sub (1) current,
true and complete copies of each Employee Plan and each Employee Agreement,
including all amendments thereto, and trust or funding agreements with respect
thereto, (2) the two most recent annual actuarial valuations, if any, prepared
for each Employee Plan, (3) the two most recent annual reports (Series 5500 and
all schedules thereto), if any, required under ERISA in connection with each
Employee Plan or related trust, (4) a statement of alternative form of
compliance pursuant to Department of Labor Regulation §2520.104-23, if any,
filed for each Employee Plan which is an “employee pension benefit plan” as
defined in Section 3(2) of ERISA for a select group of management or highly
compensated employees, (5) the most recent determination letter received from
the IRS, if any, for each Employee Plan and related trust which is intended to
satisfy the requirements of Section 401(a) of the Code, (6) if the Employee Plan
is funded, the most recent annual and periodic accounting of Employee Plan
assets and (7) the most recent summary plan description together with the most
recent summary of modifications, if any, required under ERISA with respect to
each Employee Plan.

 

22

--------------------------------------------------------------------------------


 

(c)           Except to the extent any action does not have a Material Adverse
Effect on iLead, (1) iLead has performed all obligations required to be
performed by it under each Employee Plan and Employee Agreement and is not in
default under or in violation of any Employee Plan or Employee Agreement, (2)
each Employee Plan has been established and maintained in accordance with its
terms and in compliance with all requirements of Laws, (3) each Employee Plan
intended to qualify under Section 401 of the Code is so qualified and a
determination letter has been issued by the IRS to the effect that each Employee
Plan is so qualified and that each trust forming a part of any Employee Plan is
exempt from tax pursuant to Section 501(a) of the Code and, to the Knowledge of
iLead and the Shareholders, no circumstances, exist which could reasonably be
expected to adversely affect this qualification or exemption, (4) no “prohibited
transaction,” within the meaning of Section 4975 of the Code or Section 406 of
ERISA, has occurred with respect to any Employee Plan, (5) there are no actions,
proceedings, arbitrations, suits or claims pending or, to the Knowledge of iLead
and the Shareholders, threatened or anticipated (other than routine claims for
benefits), with respect to any Employee Plan or Employee Agreement, (6) no event
or transaction has occurred with respect to any Employee Plan that would result
in the imposition of any tax under Chapter 43 of Subtitle D of the Code, (7) no
Employee Plan is under audit or investigation by the IRS, the Department of
Labor or other Governmental Authority and, to the Knowledge of iLead and the
Shareholders, no audit or investigation is pending or threatened, (8) no
liability under any Employee Plan has been funded or has any obligation been
satisfied with the purchase of a Contract from an insurance company as to which
iLead has received notice that insurance company is insolvent or is in
rehabilitation or any similar proceeding, (9) iLead has timely deposited and
transmitted, or accrued, all amounts withheld from employees for contributions
or premium payments for each Employee Plan into the appropriate trusts or
accounts and (10) each Employee Plan that allows loans to plan participants has
been operated in accordance with the plan’s written loan policy; in addition,
all outstanding loans from all Employee Plans are current as of the Closing
Date, and there are no loans in default.

 

(d)           iLead is not the sponsor, and does not maintain, contribute to, or
have any liability in respect of, and has never sponsored, maintained,
contributed to, or had any liability in respect of, or been required to
contribute to, an “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is subject to Title IV of ERISA, or a “multiple employer
plan” (within the meaning of Section 413 of the Code).

 

(e)           iLead (1) does not maintain or contribute to any Employee Plan
that provides, or has any liability to provide, life insurance, medical,
severance or other employee welfare benefits to any employee upon his or her
retirement or termination of employment, except as may be required by Section
4980B of the Code or otherwise at the expense of the employee, and (2) does not
have any obligation or agreement (whether in oral or written form) to any
employee (either individually or to employees as a group) that such employee(s)
would be provided with life insurance, medical, severance or other employee
welfare benefits upon their retirement or termination of employment, except to
the extent required by Section 4980B of the Code or otherwise at the expense of
the employee.

 

(f)            The execution of, and performance of this Agreement and the Other
Documents and the transactions contemplated hereby and thereby will not
constitute an event under any Employee Plan or Employee Agreement that will
result in any payment (whether of

 

23

--------------------------------------------------------------------------------


 

severance pay or otherwise), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits with respect
to any employee.

 

(g)           No Employee Plan or Employee Agreement is funded by a trust
described in Section 501(c)(9) of the Code.

 

(h)           iLead is not (1) a Shareholders of a “controlled group of
corporations,” or an “affiliated service group” within the meanings of Sections
414(b) or (m) of the Code, (2) required to be aggregated with any Person under
Section 414(o) of the Code; or (3) under “common control,” with any Person
within the meaning of Section 4001(a)(14) of ERISA or Section 414(c) of the
Code.

 

(i)            iLead has complied with the requirements of the HIPAA Medical
Privacy Regulations with respect to each Employee Plan that is subject to such
requirements and with respect to iLead’s status as a “covered entity” as defined
therein.

 


4.18         ENVIRONMENTAL AND HEALTH/SAFETY MATTERS.


 

(a)           To the Knowledge of iLead and the Shareholders, iLead is and has
at all times been in compliance with Environmental Laws applicable to assets
used in the Business (“Business Assets”), and the Business and iLead is not
currently liable for any penalties, fines or forfeitures for failure to comply
with Environmental Laws, except for any non-compliance as would not have a
Material Adverse Effect on iLead.

 

(b)           iLead has obtained, or caused to be obtained (except where such
failure to obtain has not resulted in a Material Adverse Effect), and, to the
Knowledge of iLead and the Shareholders, is in compliance with, all applicable
Permits required by Environmental Laws and necessary for the operation of the
Business, except for any non-compliance as would not have a Material Adverse
Effect on iLead.  Copies of such Permits have been provided to THK and iLead
Acquisition Sub.  There are no administrative or judicial investigations,
notices, claims or other proceedings pending or, to the Knowledge of iLead and
the Shareholders, threatened by any Governmental Authority or third parties
against iLead or any of the Business Assets which question the validity or
entitlement of iLead to any Permit wherein an unfavorable decision, ruling or
finding could have a Material Adverse Effect on iLead.

 

(c)           iLead has neither received nor does it or the Shareholders have
Knowledge of any non-compliance order, warning letter, investigation, notice of
violation, claim, suit, action, judgment, or administrative or judicial
proceeding pending or threatened against or involving iLead, issued by any
Governmental Authority or third party with respect to any Environmental Laws,
which has not been resolved to the satisfaction of the issuing Governmental
Authority or third party and which could have a Material Adverse Effect on
iLead.

 

(d)           To the Knowledge of iLead and the Shareholders, iLead has not
generated, manufactured, used, recycled, transported, transferred, stored,
handled, treated, discharged, Released or disposed of, nor has it allowed or
arranged for any third parties to generate, manufacture, use, recycle transport,
transfer, store, handle, treat, discharge, Release or dispose of, Hazardous
Substances or other Waste (which, for purposes of this Section 4.18(d) only,

 

24

--------------------------------------------------------------------------------


 

Waste shall include white goods and recyclable materials) to or at any location,
including property currently or previously owned by it, other than a site
lawfully allowed or permitted by the Environmental Laws or other applicable
requirements of Laws to receive such Hazardous Substances or other Waste for
such purposes, nor has it performed, arranged for or allowed by any method or
procedure such generation, manufacture, use, recycling, transportation,
transfer, storage, treatment, spillage, leakage, dumping, discharge, Release or
disposal in contravention of any Environmental Laws, except such as would not
have a Material Adverse Effect on iLead.

 

(e)           To the Knowledge of iLead and the Shareholders, iLead neither
caused, nor allowed to be caused or permitted, either by action or inaction, a
Release or discharge, or threatened Release or discharge, of any Hazardous
Substance on, into or beneath the surface of any parcel owned or leased by iLead
or to any properties adjacent thereto which would have a Material Adverse Effect
on iLead.  To the Knowledge of iLead and the Shareholders, there has neither
occurred, nor is there presently occurring, a Release or discharge, or
threatened Release or discharge, of any Hazardous Substances on, into or beneath
the surface of any parcel owned or leased by iLead or to any properties adjacent
thereto which would have a Material Adverse Effect on iLead.

 

(f)            To the Knowledge of iLead and the Shareholders, iLead has neither
generated, handled, manufactured, treated, stored, used, recycled, shipped,
transported, transferred, or disposed of, nor has it allowed or arranged, by
Contract or otherwise, for any third parties to generate, handle, manufacture,
treat, store, use, recycle, ship, transport, transfer or dispose of, any
Hazardous Substances or other Waste to or at a site which, pursuant to
Environmental Laws or any similar state law has been placed or been proposed for
placement on the National Priorities List or its state equivalent.  Neither
iLead nor the Shareholders have received written notice, and neither iLead nor
the Shareholders have Knowledge of any facts which could give rise to any
notice, that iLead is a potentially responsible party for a federal or state
environmental cleanup site or for corrective action under Environmental Laws. 
iLead has not submitted nor was required to submit any notice pursuant to
Section 103(c) of CERCLA with respect to any parcel owned or leased by iLead. 
iLead has not received any written request for information in connection with
any federal or state environmental cleanup site, or in connection with any of
real property or premises where iLead has transported, transferred or disposed
of Hazardous Materials or other Wastes.  iLead has neither been required, nor
has it undertaken, any response or remedial actions or clean up actions of any
kind at the request of any Governmental Authorities or at the request of any
other third party.  To the Knowledge of iLead and the Shareholders, iLead has no
liability under any Environmental Laws for personal injury, property damage,
natural resource damage, or clean up obligations.

 

(g)           To the Knowledge of iLead and the Shareholders, there are no
Aboveground Storage Tanks or Underground Storage Tanks on any of the Property.

 

(h)           Schedule 4.18(h) is a true and complete schedule of (1) all
material environmental audits, assessments, investigations or occupational
health studies, of which iLead or the Shareholders has Knowledge, undertaken by,
or on behalf of, iLead, relating to or affecting iLead or any of the Property,
and (2) all citations issued under OSHA, or similar state or local statutes,
laws, ordinances, codes, rules, regulations, orders, rulings, or decrees,
relating to or affecting iLead or any of the Property.

 

25

--------------------------------------------------------------------------------


 

(i)            Schedule 4.18(i) contains a list of the Business Assets which
have been confirmed to contain PCBs or “asbestos” or “asbestos containing
material” (as such terms are identified under the Environmental Laws).  iLead
has operated and continues to operate in compliance with all Environmental Laws
governing the handling, use and exposure to and disposal of PCBs or asbestos or
asbestos containing materials, except where such noncompliance would not have a
Material Adverse Effect on iLead There are no claims, actions, suits,
governmental investigations or proceedings brought by any Governmental Authority
or third party pending, or, to the Knowledge of iLead and the Shareholders,
threatened against or directly affecting iLead, the Business Assets or the
Business relating to the use, handling or exposure to and disposal of PCBs or
asbestos or asbestos containing materials in connection with their assets and
operations.

 

(j)            Schedule 4.18(j) is a true and complete schedule of the
operations and activities, and locations thereof, which have been conducted and
are being conducted by iLead on any of the Property which have involved the
generation, accumulation, storage, treatment, transportation, labeling,
handling, manufacturing, use, recycling, spilling, leaking, dumping,
discharging, release or disposal of any Hazardous Substances.

 


4.19         CERTAIN INTERESTS.

 

(a)           Except as set forth on Schedule 4.19, no officer, director or
Shareholder of iLead, and no relative or spouse (or relative of such spouse) who
resides with, or is a dependent of, any Shareholder, officer or director:

 

(1)           has any direct or indirect financial interest in any competitor,
supplier or customer of iLead, provided, however, that the ownership of
securities representing no more than 3% of the outstanding voting power of any
competitor, supplier or customer, and which are also listed on any national
securities exchange or traded actively in the national over-the-counter market,
shall not be deemed to be a “financial interest” so long as the Person owning
the securities has no other connection or relationship with the competitor,
supplier or customer;

 

(2)           owns, directly or indirectly, in whole or in part, or has any
other interest in any tangible or intangible property which iLead uses or has
used in the conduct of the Business or otherwise; or

 

(3)           has outstanding any Indebtedness to iLead.

 

(b)           iLead has no Indebtedness, Liabilities or any other obligation of
any nature whatsoever to, any officer, manager or Shareholders of iLead or to
any relative or spouse (or relative of such spouse) who resides with, or is a
dependent of, any such officer, manager or member.

 


4.20         LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 4.20, THERE ARE NO
ACTIONS PENDING OR, TO THE KNOWLEDGE OF ILEAD AND THE SHAREHOLDERS, THREATENED
AGAINST, RELATING TO OR AFFECTING ILEAD OR THE BUSINESS BEFORE ANY COURT,
GOVERNMENTAL AGENCY OR ANY ARBITRATOR OR MEDIATOR.  NEITHER ILEAD NOR THE
SHAREHOLDERS IS SUBJECT TO ANY ORDER, INCLUDING BUT NOT LIMITED TO ANY ORDER
WHICH PROHIBITS OR RESTRICTS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR RESTRICTS IN ANY WAY THE OWNERSHIP OR OPERATIONS OF ILEAD OR THE
BUSINESS.

 

26

--------------------------------------------------------------------------------


 


4.21         INTELLECTUAL PROPERTY AND WEB SITES.  EXCEPT FOR SOFTWARE, CONTENT,
OR OTHER SIMILAR SERVICES/PROPERTY PURCHASED ON A NON-EXCLUSIVE BASIS THROUGH
CONTRACTS WITH VENDORS ALL OF WHICH CONTRACTS ARE IN FULL FORCE AND EFFECT AND
NONE OF WHICH CONTRACTS ARE CURRENTLY SUBJECT TO ANY CONTRACTUAL DISPUTES NOR
HAVE BEEN THREATENED WITH CANCELLATION OR NON-RENEWAL BY SUCH VENDORS, ILEAD HAS
THE EXCLUSIVE RIGHTS, TITLES AND INTERESTS IN AND TO ANY AND ALL INTELLECTUAL
PROPERTY AND ALL OF THE WEB SITES USED BY, BEING DEVELOPED BY, OR OTHERWISE
ASSOCIATED WITH THE PRESENT OR ANTICIPATED FUTURE OPERATIONS OF THE BUSINESS.

 


4.22         INVENTORIES.  THE INVENTORY OF ILEAD AS REFLECTED IN THE COMPANY
FINANCIALS ARE IN PROPER WORKING ORDER AND OF MERCHANTABLE QUALITY, WHICH CAN BE
SOLD IN THE ORDINARY COURSE OF THE BUSINESS IN A FASHION CONSISTENT WITH THE
HISTORICAL SALES RESULTS, EFFICIENCIES, TERMS, CONDITIONS, PRICING, AND
INVENTORY TURNOVER PATTERNS OF THE BUSINESS, SUBJECT TO ANY RESERVE FOR
INVENTORY OF THE FACE OF THE COMPANY FINANCIALS AS ADJUSTED FOR THE PASSAGE OF
TIME THROUGH THE DATE OF THIS AGREEMENT.

 


4.23         RECEIVABLES.  THE RECEIVABLES OF ILEAD AS REFLECTED IN THE COMPANY
FINANCIALS, CONSIST SOLELY OF BONA FIDE ACCOUNTS RECEIVABLE GENERATED BY THE
BUSINESS IN THE ORDINARY COURSE, WHICH CAN BE COLLECTED IN THE ORDINARY COURSE
OF THE BUSINESS IN A MANNER CONSISTENT WITH THE HISTORICAL COLLECTION RESULTS,
EFFICIENCIES, POLICIES, PROCEDURES AND PATTERNS OF THE BUSINESS, SUBJECT TO ANY
RESERVE FOR BAD DEBTS ON THE FACE OF THE COMPANY FINANCIALS AS ADJUSTED FOR THE
PASSAGE OF TIME THROUGH THE DATE OF THIS AGREEMENT.

 


4.24         RESIDENCY; INVESTMENT SOPHISTICATION; BACKGROUND.  EACH OF THE
SHAREHOLDERS (A) IS A RESIDENT OF THE STATE OF UTAH, (B) IS AN “ACCREDITED
INVESTOR” AS DEFINED IN SECTION 501 OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT AND CAPABLE OF EVALUATING THE POTENTIAL RISKS OF AN INVESTMENT IN
THK COMMON STOCK, (C) HAS RECEIVED, READ AND UNDERSTANDS THE PUBLIC FILINGS OF
THK WITH THE SEC, INCLUDING BUT NOT LIMITED TO THK’S AMENDED ANNUAL REPORTS ON
AMENDED FORMS 10-KSB FOR THE YEARS ENDED DECEMBER 31, 2003, DECEMBER 31, 2004
AND DECEMBER 31, 2005, INCLUDING THE AMENDED AND RESTATED FINANCIAL STATEMENTS
AND “RISK FACTORS” CONTAINED THEREIN, AND THK’S AMENDED QUARTERLY REPORTS ON
AMENDED FORMS 10-QSB FOR THE QUARTERS ENDED MARCH 31, 2005, JUNE 30, 2005 AND
SEPTEMBER 30, 2005 AND CURRENT REPORTS ON FORM 8-K, THE REGISTRATION STATEMENT
ON FORM SB-2, AS AMENDED (SEC FILE NO. 333-121761), AND THE PROXY STATEMENT FOR
ITS ANNUAL MEETING SCHEDULED FOR MARCH 14, 2006 AND AMENDMENTS TO ANY OF THE
FOREGOING FILED WITH THE SEC, INCLUDING THE AMENDED AND RESTATED FINANCIAL
STATEMENTS CONTAINED THEREIN, (D) HAS BEEN AFFORDED A FULL OPPORTUNITY TO
CONDUCT SUCH ADDITIONAL “DUE DILIGENCE” INVESTIGATION OF THK, ITS SUBSIDIARIES
AND ILEAD ACQUISITION SUB, INCLUDING THEIR RESPECTIVE BUSINESSES, MANAGEMENT,
BALANCE SHEETS, FINANCIAL RESULTS, PROSPECTS AND RISK FACTORS AS THE
SHAREHOLDERS HAVE DEEMED APPROPRIATE, (E) HAS RETAINED AND HAS BEEN ADVISED BY
HIS OWN COMPETENT LAWYERS AND ACCOUNTANTS IN REGARD TO THE PREPARATION,
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREIN, (F) HAS NEVER BEEN CHARGED, INDICTED OR CONVICTED OF ANY CRIMINAL
OFFENSE, EXCEPTING ONLY MINOR TRAFFIC VIOLATIONS, AND (G) IS ACQUIRING THE
SHARES OF THK COMMON STOCK ISSUED AS PART OF THE MERGER CONSIDERATION IN GOOD
FAITH SOLELY FOR HIS OWN ACCOUNT WITH THE PRESENT INTENTION OF HOLDING SUCH
SHARES FOR PURPOSES OF INVESTMENT, AND IS NOT ACQUIRING SUCH SHARES WITH A VIEW
TO OR FOR SUBDIVISION, DISTRIBUTION, FRACTIONALIZATION OR DISTRIBUTION THEREOF,
IN WHOLE OR IN PART, OR AS AN UNDERWRITER OR CONDUIT TO OTHER BENEFICIAL OWNERS
OR SUBSEQUENT PURCHASERS.

 

27

--------------------------------------------------------------------------------


 


4.25         BROKERS.  EXCEPT AS SET FORTH ON SCHEDULE 4.25, NEITHER ILEAD NOR
THE SHAREHOLDERS HAVE EMPLOYED ANY FINANCIAL ADVISOR, BROKER, FINDER, CONSULTANT
OR ADVISOR, AND NEITHER ILEAD NOR THE SHAREHOLDERS HAVE INCURRED NOR WILL INCUR
ANY BROKER’S, FINDER’S, INVESTMENT BANKING, CONSULTANT, ADVISORY OR SIMILAR
FEES, COMMISSIONS OR EXPENSES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 


4.26         BANKS AND BROKERAGE ACCOUNTS.  SCHEDULE 4.26 SETS FORTH (1) A TRUE
AND COMPLETE LIST OF THE NAMES AND LOCATIONS OF ALL BANKS, TRUST COMPANIES,
SECURITIES BROKERS AND OTHER FINANCIAL INSTITUTIONS AT WHICH ILEAD HAS AN
ACCOUNT OR SAFETY DEPOSIT BOX OR MAINTAINS A BANKING, CUSTODIAL, TRADING OR
OTHER SIMILAR RELATIONSHIP, (2) A TRUE AND COMPLETE LIST AND DESCRIPTION OF EACH
ACCOUNT, SAFETY DEPOSIT BOX AND RELATIONSHIP, INDICATING IN EACH CASE THE
ACCOUNT NUMBER, THE NAMES OF THE RESPECTIVE OFFICERS, EMPLOYEES, AGENTS OR OTHER
SIMILAR REPRESENTATIVES OF ILEAD HAVING SIGNATORY POWER WITH RESPECT THERETO AND
THE CURRENT BALANCES IN THE ACCOUNTS OR SAFETY DEPOSIT BOXES, AND (3) A LIST OF
EACH DEBENTURE, NOTE, AND OTHER EVIDENCE OF INDEBTEDNESS, STOCK, SECURITY
(INCLUDING RIGHTS TO PURCHASE AND DERIVATIVE SECURITIES OR RIGHTS), INTERESTS IN
JOINT VENTURES AND GENERAL AND LIMITED PARTNERSHIPS, MORTGAGE LOANS AND OTHER
INVESTMENT OR PORTFOLIO ASSETS OWNED OF RECORD OR BENEFICIALLY BY ILEAD, THE
LEGAL NAME OF THE RECORD AND BENEFICIAL OWNER THEREOF, THE LOCATION OF THE
CERTIFICATES, IF ANY, THEREFOR, THE MATURITY DATE, IF ANY, AND ANY STOCK OR BOND
POWERS OR OTHER AUTHORITY FOR TRANSFER GRANTED WITH RESPECT THERETO.

 


4.27         INDEBTEDNESS AND LIABILITIES.  ON THE CLOSING DATE, ILEAD WILL BE
FREE AND CLEAR OF ALL INDEBTEDNESS AND LIABILITIES, INCLUDING BUT NOT LIMITED TO
LIENS, OBLIGATIONS, CLAIMS AND ENCUMBRANCES, ACTUAL OR CONTINGENT, KNOWN OR
UNFORESEEN, INCLUDING BUT NOT LIMITED TO BANK LOANS, SHAREHOLDER LOANS, PAYROLL
CLAIMS, BONUS AND COMMISSION CLAIMS, UNPAID PAYROLL TAXES, OTHER UNPAID TAXES,
PENSION OBLIGATIONS, EMPLOYMENT DISCRIMINATION CLAIMS, SEXUAL HARASSMENT CLAIMS,
BREACH OF CONTRACT CLAIMS, CREDIT CARD CHARGEBACKS, LAWSUITS, STOCK OPTIONS,
STOCK WARRANTS, PHANTOM STOCK PLANS, STOCK APPRECIATION RIGHTS OR PLANS,
DEFERRED COMPENSATION AGREEMENTS, PURCHASE AGREEMENTS THAT CANNOT BE CANCELLED
BY ILEAD AT ANY TIME, CONSULTING AGREEMENTS, EMPLOYMENT AGREEMENTS OTHER THAN
THE EMPLOYMENT AGREEMENT REFERRED TO IN SECTION 9.1(H)(4), SEVERANCE AGREEMENTS
OR “CHANGE OF CONTROL” AGREEMENTS OF ANY NATURE, AND ANY OTHER LIABILITIES OF
ANY NATURE WHATSOEVER (COLLECTIVELY, “CLAIMS OF ANY NATURE”) EXCEPTING ONLY
THOSE LIABILITIES SHOWN ON THE COMPANY FINANCIALS, AS PREVIOUSLY PROVIDED BY THE
SHAREHOLDERS TO THK, AND (II) LIABILITIES OR OBLIGATIONS THAT HAVE ARISEN IN THE
ORDINARY COURSE OF ILEAD’S BUSINESS FROM DECEMBER 31, 2005 UNTIL THE CLOSING
DATE (THE “APPROVED LIABILITIES”).

 


4.28         CONTRACTS.  SCHEDULE 4.28 SETS FORTH A LIST, AS OF THE DATE OF THIS
AGREEMENT, OF ALL CONTRACTS TO WHICH ILEAD IS A PARTY INCLUDING:

 

(a)           any Contract (or group of related Contracts) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, not entered into in the
ordinary course of business;

 

(b)           any Contract concerning a partnership, joint venture or limited
liability company venture;

 

(c)           any Contract (or group of related Contracts) under which it has
created, incurred, assumed, or guaranteed any Indebtedness for borrowed money,
in excess of $10,000 or

 

28

--------------------------------------------------------------------------------


 

pursuant to which a Lien has been placed on any of its assets, tangible or
intangible, in excess of $10,000;

 

(d)           any Contract concerning confidentiality or non-competition;

 

(e)           any Contract between the Shareholders or their Affiliates and
iLead;

 

(f)            any Contract under which iLead has advanced or loaned monies to
any manager, officer or employee;

 

(g)           any Contract which restricts iLead from engaging in the Business
anywhere in the world;

 

(h)           any settlement or similar Contract, the performance of which will
require iLead to pay, or entitles iLead to receive, after the Closing Date
consideration in excess of $10,000;

 

(i)            any Contract relating to any acquisition, divestiture, merger or
similar transaction involving consideration in excess of $10,000, which contains
representations, warranties, covenants, indemnities or other obligations which
are still in effect;

 

(j)            any powers of attorney (other than a power of attorney given in
the ordinary course of business for routine Tax matters);

 

(k)           any Contract relating to pending capital expenditures of iLead in
excess of $10,000;

 

(l)            any Contract under which iLead has advanced or loaned any other
Person amounts in the aggregate exceeding $10,000; and

 

(m)          any other Contract (or group of related Contracts) the performance
of which involves consideration in excess of $50,000.

 

iLead has delivered, or made available, to THK, a correct and complete copy of
each written Contract listed in Schedule 4.28 (as amended to date) and a written
summary setting forth the material terms and conditions of each oral Contract,
if any, referred to in Schedule 4.28.  Each Contract is the legal, valid,
binding obligation of the parties thereto, enforceable against each party except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor rights generally or
by general equity principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).  No party to any Contract is in breach or
default, and no event has occurred that with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under the Contract.

 


4.29         SPYWARE/ADWARE.  TO THE KNOWLEDGE OF ILEAD AND THE SHAREHOLDERS,
ILEAD HAS NOT RECEIVED ANY COMPLAINTS OF “ADWARE,” “SPYWARE” OR “COOKIE
STUFFING” ARISING FROM OR RELATED TO THE BUSINESS OF ILEAD.  ILEAD DOES NOT
ENGAGE OR UTILIZE “ADWARE,” “SPYWARE” OR “COOKIE

 

29

--------------------------------------------------------------------------------


 


STUFFING” AND HAS TAKEN COMMERCIALLY REASONABLE EFFORTS TO AVOID SUCH PRACTICES
BY ITS EMPLOYEES AND AGENTS.

 


4.30         MATERIAL INFORMATION.  ALL MATERIAL INFORMATION CONCERNING ILEAD
HAS BEEN PROVIDED BY ILEAD AND THE SHAREHOLDERS TO THK AND ILEAD ACQUISITION
SUB.

 


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THK, ILEAD ACQUISITION SUB AND THK LLC


 

In order to induce the Shareholders and iLead to enter into this Agreement and
to consummate the transactions contemplated hereby, THK and iLead Acquisition
Sub hereby jointly and severally represent and warrant to each of the
Shareholders and iLead, as of the date of this Agreement, as follows:

 


5.1           ORGANIZATION AND QUALIFICATION.  EACH OF THK AND ILEAD ACQUISITION
SUB IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS RESPECTIVE STATE OF INCORPORATION WITH FULL POWER AND AUTHORITY
TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS NOW
CONDUCTED, EXCEPT WHERE FAILURE TO BE SO ORGANIZED, EXISTING AND IN GOOD
STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
THK OR ILEAD ACQUISITION SUB.  EACH OF THK AND ILEAD ACQUISITION SUB IS DULY
QUALIFIED OR LICENSED AS A FOREIGN CORPORATION IN EACH OF THE JURISDICTIONS
LISTED ON SCHEDULE 5.1 WHICH ARE THE ONLY JURISDICTIONS IN WHICH THE FAILURE TO
BE SO LICENSED OR QUALIFIED COULD HAVE A MATERIAL ADVERSE EFFECT ON THK OR ILEAD
ACQUISITION SUB.  EACH OF THK,  ILEAD ACQUISITION SUB, THK LLC HAS MADE
AVAILABLE TO THE SHAREHOLDERS AND ILEAD TRUE, COMPLETE AND CORRECT COPIES OF ITS
CHARTER OR ORGANIZATIONAL DOCUMENTS, AS AMENDED TO DATE, INCLUDING THE
RESPECTIVE ARTICLES OF INCORPORATION AND BYLAWS OR CERTIFICATE OF FORMATION AND
LIMITED LIABILITY COMPANY AGREEMENT OF EACH.  ALL OF THE ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK OF ILEAD ACQUISITION SUB, OR OTHER EQUITY INTERESTS IN,
ILEAD ACQUISITION SUB ARE (A) DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID,
NON-ASSESSABLE, (B) OWNED, DIRECTLY OR INDIRECTLY, BY THK FREE AND CLEAR OF ALL
LIENS, AND (C) FREE OF ANY RESTRICTION, INCLUDING, WITHOUT LIMITATION, ANY
RESTRICTION WHICH PREVENTS THE PAYMENT OF DIVIDENDS TO THK, OR OTHERWISE
RESTRICTS THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF SUCH OWNERSHIP
INTEREST OTHER THAN RESTRICTIONS UNDER THE SECURITIES ACT AND STATE SECURITIES
LAWS.  THK LLC IS A LIMITED LIABILITY COMPANY AND IS WHOLLY-OWNED BY THK.  THK
LLC IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE AND IS QUALIFIED TO DO BUSINESS IN THE STATE OF UTAH.

 


5.2           CAPITAL STRUCTURE.  THE AUTHORIZED CAPITAL STOCK OF THK CONSISTS
OF (A) 200,000,000 SHARES OF THK COMMON STOCK AND (B) 5,000,000 SHARES OF “BLANK
CHECK” PREFERRED STOCK, 500,000 SHARES OF WHICH HAVE BEEN DESIGNATED “SERIES ONE
PREFERRED STOCK” AND 26,500 SHARES OF WHICH HAVE BEEN DESIGNATED “SERIES A
CONVERTIBLE PREFERRED STOCK”.  AS OF APRIL 19, 2006:  (1) 44,561,836 SHARES OF
THK COMMON STOCK WERE ISSUED AND OUTSTANDING, (2) 26,500 SHARES OF SERIES A
CONVERTIBLE PREFERRED STOCK WERE ISSUED AND OUTSTANDING AND NO SHARES OF SERIES
ONE PREFERRED STOCK WERE ISSUED OR OUTSTANDING, (3) 2,500,000 SHARES OF THK
COMMON STOCK WERE HELD IN THE TREASURY OF THK, (4) 17,199,345 SHARES OF THK
COMMON STOCK WERE DULY RESERVED FOR FUTURE ISSUANCE PURSUANT TO WARRANTS OR
OPTIONS ISSUED OR GRANTED BY THK AND

 

30

--------------------------------------------------------------------------------


 


(5) 13,250,000 SHARES OF THK COMMON STOCK WERE DULY RESERVED FOR FUTURE ISSUANCE
PURSUANT TO CONVERSION OF THE SERIES A CONVERTIBLE PREFERRED STOCK.  ALL
OUTSTANDING SHARES OF THK COMMON STOCK ARE, AND ALL SHARES OF THK COMMON STOCK
TO BE ISSUED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WILL BE, WHEN ISSUED IN ACCORDANCE WITH THE TERMS
HEREOF, DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND NOT
SUBJECT TO, OR ISSUED IN VIOLATION OF, ANY KIND OF PREEMPTIVE, SUBSCRIPTION OR
ANY KIND OF SIMILAR RIGHTS.  THERE ARE NO BONDS, DEBENTURES, NOTES OR OTHER
INDEBTEDNESS OF THK HAVING THE RIGHT TO VOTE (OR CONVERT INTO SECURITIES HAVING
THE RIGHT TO VOTE) ON ANY MATTERS ON WHICH STOCKHOLDERS OF THK MAY VOTE.  EXCEPT
AS DESCRIBED ON SCHEDULE 5.2(A) HEREOF, THERE ARE NO OUTSTANDING SECURITIES,
OPTIONS, WARRANTS, CALLS, RIGHTS, COMMITMENTS, AGREEMENTS, ARRANGEMENTS OR
UNDERTAKINGS OF ANY KIND (CONTINGENT OR OTHERWISE) TO WHICH THK IS A PARTY OR
BOUND OBLIGATING THK TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED, DELIVERED
OR SOLD, ADDITIONAL SHARES OF CAPITAL STOCK OR OTHER VOTING SECURITIES OF THK OR
OBLIGATING THK TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY AGREEMENT TO ISSUE,
GRANT OR EXTEND ANY SECURITY, OPTION, WARRANT, CALL, RIGHT, COMMITMENT,
AGREEMENT, ARRANGEMENT OR UNDERTAKING.  EXCEPT AS SET FORTH ON SCHEDULE 5.2(B),
NEITHER THK NOR ILEAD ACQUISITION SUB IS SUBJECT TO ANY OBLIGATION OR
REQUIREMENT TO PROVIDE FUNDS FOR, OR TO MAKE ANY INVESTMENT (IN THE FORM OF A
LOAN OR CAPITAL CONTRIBUTION) TO, OR IN, ANY PERSON.  ALL OF THE ISSUED AND
OUTSTANDING SHARES OF THK COMMON STOCK WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 


5.3           AUTHORIZATION; ENFORCEABILITY.  EACH OF THK,  ILEAD ACQUISITION
SUB AND THK LLC HAS THE CORPORATE OR COMPANY POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER DOCUMENTS TO WHICH IT IS OR THEY ARE A PARTY.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS OR THEY ARE
A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN
HAVE BEEN DULY AUTHORIZED AND APPROVED BY THE BOARD OF DIRECTORS OF THK, THE
SHAREHOLDER AND BOARD OF DIRECTORS OF ILEAD ACQUISITION SUB AND MANAGERS AND
MEMBERS OF THK LLC, AND NO OTHER ACTION BY EITHER ENTITY OR ITS EQUITY HOLDERS
IS NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER DOCUMENTS.  THIS AGREEMENT AND EACH OF THE OTHER DOCUMENTS TO BE
EXECUTED AND DELIVERED BY EACH OF THK, ILEAD ACQUISITION SUB AND THK LLC HAVE
BEEN DULY EXECUTED AND DELIVERED BY, AND CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF, EACH OF THEM, ENFORCEABLE AGAINST EACH OF THEM, IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITOR RIGHTS GENERALLY OR BY GENERAL EQUITY PRINCIPLES (REGARDLESS
OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).

 


5.4           NO VIOLATION OR CONFLICT.  NONE OF (A) THE EXECUTION AND DELIVERY
BY THK,  ILEAD ACQUISITION SUB AND THK LLC OF THIS AGREEMENT AND THE OTHER
DOCUMENTS TO BE EXECUTED AND DELIVERED BY EACH OF THK,  ILEAD ACQUISITION SUB
AND THK LLC, (B) CONSUMMATION BY EACH OF THK, ILEAD ACQUISITION SUB AND THK LLC
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER DOCUMENTS, OR
(C) THE PERFORMANCE OF THIS AGREEMENT AND THE OTHER DOCUMENTS REQUIRED BY THIS
AGREEMENT TO BE EXECUTED AND DELIVERED BY EACH OF THK, ILEAD ACQUISITION SUB AND
THK LLC AT THE CLOSING, WILL (1) CONFLICT WITH OR VIOLATE THE CHARTER DOCUMENTS
OF ANY OF THEM, (2) CONFLICT WITH OR VIOLATE ANY LAW, ORDER OR PERMIT APPLICABLE
TO ANY OF THEM OR BY WHICH THEIR PROPERTIES ARE BOUND OR AFFECTED, OR (3) RESULT
IN ANY BREACH OR VIOLATION OF OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)

 

31

--------------------------------------------------------------------------------


 


UNDER, OR IMPAIR THE RIGHTS OF THK,  ILEAD ACQUISITION SUB OR THK LLC OR ALTER
THE RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS
OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF ANY LIEN ON ANY OF THE PROPERTIES OR ASSETS OF EITHER THK, ILEAD
ACQUISITION SUB OR THK LLC PURSUANT TO, ANY CONTRACT, PERMIT OR OTHER INSTRUMENT
OR OBLIGATION TO WHICH THK, ILEAD ACQUISITION SUB OR THK LLC IS A PARTY OR BY
WHICH THX, ILEAD ACQUISITION SUB OR THK LLC OR ITS PROPERTIES ARE BOUND OR
AFFECTED EXCEPT, IN THE CASE OF CLAUSE (2) OR (3) ABOVE, FOR ANY CONFLICT,
BREACH, VIOLATION, DEFAULT OR OTHER OCCURRENCE THAT WOULD NOT INDIVIDUALLY OR
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THK, ILEAD ACQUISITION SUB OR
THK LLC.

 


5.5           GOVERNMENTAL CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH ON
SCHEDULE 5.5, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER DOCUMENTS BY EACH OF THK, ILEAD ACQUISITION SUB AND THK LLC DO NOT AND
WILL NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION, PERMIT OR OTHER ORDER OF,
ACTION BY, FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.

 


5.6           LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 5.6, THERE ARE NO
ACTIONS PENDING OR, TO THE KNOWLEDGE OF THK, THREATENED, AGAINST THK, ILEAD
ACQUISITION SUB OR THK LLC, WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THK.

 


5.7           INTERIM OPERATIONS.  ILEAD ACQUISITION SUB AND THK LLC WERE FORMED
SOLELY FOR THE PURPOSE OF ENGAGING IN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND NEITHER OF THEM HAVE ENGAGED IN ANY OTHER BUSINESS ACTIVITIES OR
CONDUCTED ITS OPERATIONS EXCEPT AS CONTEMPLATED IN THIS AGREEMENT.

 


5.8           BROKERS.  NEITHER THK,  ILEAD ACQUISITION SUB NOR THK LLC HAS
EMPLOYED ANY FINANCIAL ADVISOR, BROKER OR FINDER, AND NEITHER THK, ILEAD
ACQUISITION SUB NOR THK LLC HAS INCURRED AND WILL NOT INCUR ANY BROKER’S,
FINDER’S, INVESTMENT BANKING OR SIMILAR FEES, COMMISSIONS OR EXPENSES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


5.9           SEC FILINGS; FINANCIAL STATEMENTS; S-3 STATUS.


 

(a)           THK has timely filed all forms, reports and documents required to
be filed by it with the SEC since January 1, 2005 through the date of this
Agreement (collectively, the “SEC Reports”).  As of the respective dates they
were filed (and if amended or superceded by a filing prior to the date of this
Agreement, then on the date of such filing), none of the SEC Reports contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

 

(b)           Except as set forth on Schedule 5.9, each of the consolidated
financial statements (including, in each case, any notes thereto) contained in
the SEC Reports was prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-QSB or
8-K promulgated by the SEC) and each presented fairly, in all material respects,
the consolidated financial position and results of operations of THK and its
consolidated subsidiaries as at the respective dates thereof and for the
respective periods

 

32

--------------------------------------------------------------------------------


 

indicated therein, except as otherwise noted therein (subject, in the case of
unaudited statements, to normal and recurring year-end adjustments which were
not and are not expected, individually or in the aggregate, to be material).

 

(c)           THK meets the requirements for the use of the Form S-3
Registration Statement for the registration of the THK Common Stock acquired by
the Shareholders pursuant to the Stock Consideration and Earnout Payment.

 


5.10         INVESTIGATION AND EVALUATION.  THK, ILEAD ACQUISITION SUB AND THK
LLC ACKNOWLEDGE THAT (I) THEY ARE EXPERIENCED IN THE OPERATION OF THE TYPE OF
BUSINESS CONDUCTED BY ILEAD; (II) THK, ILEAD ACQUISITION SUB AND THK LLC AND
THEIR DIRECTORS, OFFICERS, MANAGERS, ATTORNEYS, ACCOUNTANTS AND ADVISORS HAVE
BEEN GIVEN THE OPPORTUNITY TO EXAMINE TO THE FULL EXTENT DEEMED NECESSARY AND
DESIRABLE BY THEM ALL BOOKS, RECORDS AND OTHER INFORMATION WITH RESPECT TO THE
ILEAD; (III) THK, ILEAD ACQUISITION SUB AND THK LLC HAVE TAKEN FULL
RESPONSIBILITY FOR DETERMINING THE SCOPE OF THEIR INVESTIGATIONS OF ILEAD AND
FOR THE MANNER IN WHICH SUCH INVESTIGATIONS HAVE BEEN CONDUCTED, AND HAVE
EXAMINED ILEAD TO THK’S, ILEAD ACQUISITION SUB’S AND THK LLC’S FULL
SATISFACTION; (IV) THK, ILEAD ACQUISITION SUB AND THK LLC ARE FULLY CAPABLE OF
EVALUATING THE ADEQUACY AND ACCURACY OF THE INFORMATION OBTAINED BY THEM IN THE
COURSE OF SUCH INVESTIGATIONS; (V) THK, ILEAD ACQUISITION SUB AND THK LLC HAVE
NOT RELIED ON ILEAD WITH RESPECT TO ANY MATTER IN CONNECTION WITH THEIR
EVALUATION OF ILEAD OTHER THAN THE REPRESENTATIONS AND WARRANTIES OF ILEAD
SPECIFICALLY SET FORTH IN ARTICLE IV OR ELSEWHERE IN THIS AGREEMENT OR IN THE
SCHEDULES HERETO; AND (VI) ILEAD IS MAKING NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, OF ANY NATURE WHATEVER WITH RESPECT TO ILEAD OTHER THAN THE
REPRESENTATIONS AND WARRANTIES OF ILEAD SPECIFICALLY SET FORTH IN ARTICLE IV OR
ELSEWHERE IN THIS AGREEMENT OR IN THE SCHEDULES HERETO.

 


5.11         FORECASTS, PROJECTS, ETC.  THK,  ILEAD ACQUISITION SUB AND THK LLC
ACKNOWLEDGE THAT (I) THEY HAVE TAKEN FULL RESPONSIBILITY FOR EVALUATING THE
ADEQUACY, COMPLETENESS AND ACCURACY OF VARIOUS FORECASTS, PROJECTIONS, OPINIONS
AND SIMILAR MATERIAL PREVIOUSLY FURNISHED TO THEM BY ILEAD IN CONNECTION WITH
THEIR INVESTIGATION OF ILEAD AND ITS RELATED ASSETS AND LIABILITIES; (II) THERE
ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE PROJECTIONS AND FORECASTS AND
RENDER OPINIONS; (III) THK, ILEAD ACQUISITION SUB AND THK LLC ARE FAMILIAR WITH
SUCH UNCERTAINTIES; AND (IV) THK, ILEAD ACQUISITION SUB AND THK LLC ARE NOT
RELYING ON ANY PROJECTIONS, FORECASTS OR OPINIONS FURNISHED TO THEM BY ILEAD.

 


5.12         MATERIAL INFORMATION.  ALL MATERIAL INFORMATION CONCERNING THK,
ILEAD ACQUISITION SUB AND THK LLC HAS BEEN MADE AVAILABLE TO THE SHAREHOLDERS
AND ILEAD.

 


ARTICLE VI

COVENANTS

 


6.1           PERFORMANCE.  SUBJECT TO THE TERMS AND CONDITIONS PROVIDED IN THIS
AGREEMENT, EACH OF THE PARTIES SHALL USE ITS RESPECTIVE BEST EFFORTS IN GOOD
FAITH TO TAKE OR CAUSE TO BE TAKEN AS PROMPTLY AS PRACTICABLE ALL REASONABLE
ACTIONS THAT ARE WITHIN ITS POWER TO CAUSE TO BE PERFORMED AND FULFILLED THOSE
OF THE CONDITIONS PRECEDENT TO ITS OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS

 

33

--------------------------------------------------------------------------------


 


CONTEMPLATED BY THIS AGREEMENT THAT ARE DEPENDENT UPON ITS ACTIONS, INCLUDING
OBTAINING ALL NECESSARY APPROVALS, TO THE END THAT THE TRANSACTIONS CONTEMPLATED
HEREBY WILL BE FULLY AND TIMELY CONSUMMATED, IT BEING AGREED THAT, SUBJECT TO
THE TERMS AND CONDITIONS PROVIDED IN THIS AGREEMENT, THE PARTIES WILL USE THEIR
BEST EFFORTS TO CLOSE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS SOON AS
PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT.

 


6.2           REGULATORY AND OTHER AUTHORIZATIONS; NOTICES AND CONSENTS.

 

(a)           Each of the Parties will use its best efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and the other
Documents and will cooperate fully with each of the Parties in promptly seeking
to obtain all such authorizations, consents, orders and approvals.

 

(b)           Each of the Parties shall give promptly such notices to third
parties and use its best efforts to obtain such third party consents and
estoppel certificates as the Parties may deem necessary or desirable in
connection with the consummation of the transactions contemplated by this
Agreement and the other Documents.  The Parties shall cooperate with each other
and use all reasonable efforts to assist in giving such notices and obtaining
such consents and estoppel certificates.

 


6.3           NOTIFICATION.  FROM THE DATE HEREOF UNTIL THE CLOSING, EACH PARTY
TO THIS AGREEMENT SHALL PROMPTLY NOTIFY THE OTHER PARTIES IN WRITING OF THE
OCCURRENCE, OR PENDING OR THREATENED OCCURRENCE, OF (A) ANY EVENT THAT WOULD
CONSTITUTE A BREACH OR VIOLATION OF THIS AGREEMENT BY ANY PARTY OR THAT COULD
REASONABLY BE ANTICIPATED TO CAUSE ANY REPRESENTATION OR WARRANTY MADE BY THE
NOTIFYING PARTY IN THIS AGREEMENT TO BE FALSE OR MISLEADING IN ANY RESPECT
(INCLUDING WITHOUT LIMITATION, ANY EVENT OR CIRCUMSTANCE WHICH WOULD HAVE BEEN
REQUIRED TO BE DISCLOSED ON THE APPLICABLE DISCLOSURE SCHEDULE IF SUCH EVENT OR
CIRCUMSTANCE OCCURRED OR EXISTED ON OR PRIOR TO THE DATE OF THIS AGREEMENT), AND
(B) ALL OTHER MATERIAL DEVELOPMENTS OUTSIDE THE ORDINARY COURSE OF BUSINESS
AFFECTING THE ASSETS, LIABILITIES, BUSINESS, FINANCIAL CONDITION, OPERATIONS,
RESULTS OF OPERATIONS, CUSTOMER OR SUPPLIER RELATIONS, EMPLOYEE RELATIONS,
PROJECTIONS OR PROSPECTS OF SUCH PARTY, IT BEING AGREED THAT ANY FILING MADE BY
THK WITH THE SEC SHALL BE DEEMED TO HAVE BEEN DELIVERED TO ILEAD AND THE
SHAREHOLDERS AND TO SATISFY THE OBLIGATIONS OF THK AND ILEAD ACQUISITION SUB
UNDER THIS SECTION 6.3(B).  ANY SUCH NOTIFICATION SHALL NOT LIMIT OR ALTER ANY
OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS OF THE PARTIES SET FORTH IN THIS
AGREEMENT NOR ANY RIGHTS OR REMEDIES A PARTY MAY HAVE WITH RESPECT TO A BREACH
OF ANY REPRESENTATION, WARRANTY OR COVENANT.

 


6.4           CONDUCT OF BUSINESS PENDING CLOSING.


 

(a)           At all times prior to the Closing Date, iLead covenants and agrees
that it shall conduct the Business only in the ordinary course of its Business
consistent with past practices, and iLead shall use its commercially reasonable
efforts consistent with past practices to preserve intact the Business and to
keep available satisfactory relationships with suppliers, customers and others
having business relationships with it; provided that the Shareholders shall be
permitted to cause iLead to transfer, assign, release or otherwise dispose of
cash in excess of that required for iLead to comply with Section 9.1(j).

 

34

--------------------------------------------------------------------------------


 

(b)           Except in regard to the proviso in Section 6.4(a) above, from the
date of this Agreement until the Closing Date there shall not be any increases
or decreases in compensation, capital expenditures, asset sales or affiliate
transactions involving iLead and/or the Shareholders, nor shall there be any
unusual cash withdrawals, unusual payments, unusual Contracts or contract
provisions, or other unusual transactions or business practices involving iLead
and/or the Shareholders.

 

(c)           At all times prior to the Closing Date, except as otherwise set
forth in this Agreement, iLead Acquisition Sub covenants and agrees that it will
not, directly or indirectly, conduct any business or incur any Liabilities
(contingent or otherwise).

 

(d)           iLead and the Shareholders agree that during the period from the
date hereof until the Closing Date, iLead and the Shareholders shall refrain
from entering into, participating in, or responding to any negotiations,
discussions, Contracts, letters of intent, or other arrangements of any nature
with any third parties (other than THK and iLead Acquisition Sub) regarding a
disposition of iLead’s Business or assets, the sale of the capital stock of
iLead or any actions which might have the effect of impeding, delaying or making
more costly the Merger; provided, however, that the agreement in this Section
6.4(d) shall automatically terminate if THK has not satisfied the condition set
forth in Section 9.1(k) on or before May 27, 2006.

 


6.5           TAX-DEFERRED REORGANIZATION.  SUBJECT TO SECTION 10.6 HEREOF, NONE
OF THE PARTIES OR THEIR AFFILIATES, BEFORE OR AFTER THE CLOSING, SHALL TAKE OR
OMIT TO TAKE ANY ACTION, IF THE ACT OR FAILURE TO ACT MIGHT INTERFERE WITH THE
TREATMENT OF THE MERGER AND THE FINAL MERGER, CONSIDERED TOGETHER AS A SINGLE
INTEGRATED TRANSACTION, AS A TAX-DEFERRED REORGANIZATION UNDER SECTION 368 OF
THE CODE.

 


6.6           POST CLOSING BONUS POOL.  IN THE EVENT THE SHAREHOLDERS ARE
ENTITLED TO ANY EARNOUT PAYMENTS PURSUANT TO ARTICLE VIII, THK SHALL CAUSE
ADDITIONAL CAPITAL TO BE CONTRIBUTED TO THK LLC TO CREATE A BONUS POOL (THE
“BONUS POOL”).  THE BONUS POOL SHALL BE USED TO PAY BONUSES TO THE PRE-MERGER
EMPLOYEES OF ILEAD IDENTIFIED IN SCHEDULE 6.6 (THE “PRE-MERGER EMPLOYEES”).  THE
AMOUNT OF ADDITIONAL CAPITAL TO BE CONTRIBUTED BY THK TO THE BONUS POOL SHALL BE
AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE EARNOUT PAYMENT (THE “BONUS POOL
AMOUNT”), BEFORE TAKING INTO ACCOUNT DEDUCTION OF THE BONUS POOL AMOUNT, IT
BEING UNDERSTOOD AND AGREED THAT THE CASH PORTION OF THE EARNOUT PAYMENT PAID TO
THE SHAREHOLDERS SHALL BE DECREASED BY AN AMOUNT EQUAL TO THE BONUS POOL
AMOUNT.  DISTRIBUTION OF THE BONUS POOL AMONG THE PRE-MERGER EMPLOYEES SHALL BE
DETERMINED BY WHITTINGHAM IF AND WHEN THE BONUS POOL PAYMENTS ARE MADE.  THE
OBLIGATIONS OF THK UNDER THIS SECTION SHALL SURVIVE THE CLOSING.

 


6.7           FINAL MERGER.  AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
CLOSING, BUT AT LEAST ONE BUSINESS DAY AFTER THE BUSINESS DAY OF THE EFFECTIVE
TIME AND IN NO EVENT LATER THAN THE CLOSE OF BUSINESS ON THE FIFTH BUSINESS DAY
IMMEDIATELY FOLLOWING THE BUSINESS DAY OF THE EFFECTIVE TIME, ILEAD SURVIVING
COMPANY SHALL MERGE WITH AND INTO THK LLC.  FROM AND AFTER THE EFFECTIVENESS OF
THE FINAL MERGER, THE SEPARATE CORPORATE EXISTENCE OF ILEAD SURVIVING COMPANY
SHALL CEASE AND THK LLC SHALL CONTINUE AS THE SURVIVING ENTITY IN THE FINAL
MERGER.  SUBJECT TO SECTION 10.6, THK AND THK LLC SHALL TAKE ALL SUCH STEPS AND
ACTIONS AS SHALL BE

 

35

--------------------------------------------------------------------------------


 


REASONABLY REQUIRED TO CAUSE ILEAD SURVIVING COMPANY AND THK LLC TO CONSUMMATE
THE FINAL MERGER AS SET FORTH IN THIS SECTION 6.7.

 


ARTICLE VII
EMPLOYMENT MATTERS


 


7.1           CURRENT EMPLOYEES.  THE AGGREGATE ANNUAL BASE SALARY OF EACH
PERSON EMPLOYED BY THK LLC SHALL INITIALLY BE AS SET FORTH IN THE EMPLOYEE
SALARIES LETTER.  SUBJECT TO SECTION 7.2, THK LLC SHALL ESTABLISH A BONUS AND
COMMISSION PLAN THAT WILL ALLOW EACH NON-MANAGEMENT EMPLOYEE THE OPPORTUNITY TO
EARN THE SAME BONUS AND COMMISSION AS COULD HAVE BEEN EARNED DURING THE CALENDAR
YEAR IN WHICH THE CLOSING DATE OCCURS PURSUANT TO ILEAD’S BONUS AND COMMISSION
PLANS.  UNLESS OTHERWISE DETERMINED BY WHITTINGHAM BUT SUBJECT TO SECTION 7.2,
EACH NON-MANAGEMENT EMPLOYEE WILL RECEIVE BASE COMPENSATION NO LESS THAN THE
BASE COMPENSATION (OR IN THE CASE OF BONUS OR COMMISSIONED EMPLOYEES, THE
OPPORTUNITY TO EARN NOT LESS THAN THE BONUS OR COMMISSION STRUCTURE) PROVIDED TO
SUCH NON-MANAGEMENT EMPLOYEE IS EMPLOYED BY ILEAD IMMEDIATELY PRIOR TO THE
CLOSING DATE AND PROVIDED FURTHER THAT NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO CONSTITUTE AN EMPLOYMENT AGREEMENT OR ENTITLE ANY PERSON TO EMPLOYMENT WITH
THK LLC.

 


7.2           MANAGEMENT OF THK LLC.


 

(a)           From and after the Effective Time, until his respective successor
is duly elected and qualified, Whittingham shall serve as the President of THK
LLC pursuant to the Whittingham Employment Agreement, with authority and
responsibility to manage and control the day-to-day operations of THK LLC
pursuant to the Certificate of Formation and limited liability company agreement
of THK LLC and subject to the overall control of the board of managers of THK
LLC and THK.

 

(b)           Notwithstanding the provisions of clause (a) above, neither THK
LLC nor any of its Subsidiaries may take or agree to take, and the Shareholders
shall not cause, assist or participate in any fashion in THK LLC or any of its
Subsidiaries taking or agreeing to take, any of the following actions, without
the prior express approving vote of the board of directors of THK LLC and THK,
respectively:

 

(1)           amend the Certificate of Formation and limited liability company
agreement of THK LLC;

 

(2)           wind-up, liquidate, dissolve or reorganize THK LLC, or adopt a
plan or proposal contemplating any of the foregoing;

 

(3)           approve the annual budget of THK LLC for any fiscal year, or
approve any course of action which is likely to cause THK LLC to incur expenses
or to make capital expenditures in amounts materially different from the amounts
set forth in the relevant budget;

 

(4)           elect or remove officers of THK LLC;

 

(5)           change the base or bonus compensation structure of any of the
senior management level employees of THK LLC;

 

36

--------------------------------------------------------------------------------


 

(6)           enter into, modify or terminate any employment agreements,
severance agreements, profit sharing plans, pension plans, or similar agreements
with any employee of, or consultant to, THK LLC;

 

(7)           issue securities of THK LLC, including debt or equity securities,
options, rights or warrants, or any other securities which are convertible into
or exchangeable for common stock or other equity interests of THK LLC;

 

(8)           register any securities of THK LLC;

 

(9)           merge, consolidate or combine THK LLC with any other corporation,
partnership or other entity;

 

(10)         sell assets of THK LLC, other than in the ordinary course of
business;

 

(11)         purchase, sell, lease, acquire or dispose of stock or assets valued
at $25,000 or more, including acquiring another company, division or line of
business (other than as provided for in THK LLC’s annual budget approved in
accordance with this Section 7.2);

 

(12)         declare or pay any distribution in respect of any securities of THK
LLC, or redeem, acquire or retire any securities;

 

(13)         make, or commit to make, during any fiscal year capital
expenditures or enter into capital leases (other than capital expenditures and
capital leases provided for in THK LLC’s annual budget approved in accordance
with this Section 7.2) which, in the aggregate, exceed $25,000;

 

(14)         enter into any Contract, commitment or arrangement of any nature
with any corporation, partnership or other entity directly or indirectly owned
or controlled by, or an Affiliate of, any employee of THK LLC, or by any
relative of any employee of THK LLC;

 

(15)         borrow, issue bonds or notes, or otherwise incur debt or guarantee
any debt (other than accounts payable incurred in the ordinary course of
business, and any borrowing, issuance of bonds or notes, or other debt or
guarantees of any debt provided for in THK LLC’s annual budget approved in
accordance with this Section 7.2);

 

(16)         mortgage, pledge, grant a security interest, or otherwise encumber
the assets of THK LLC (other than any mortgage, pledge, grant of security
interest, or other encumbrance provided for in THK LLC’s annual budget approved
in accordance with this Section 7.2);

 

(17)         initiate or settle any lawsuit or arbitration proceeding involving
THK LLC, other than actions to collect debts owed to THK LLC;

 

(18)         retain independent certified public accountants to audit the books
and financial records of THK LLC;

 

(19)         create or change any committee of the board of managers of THK LLC;

 

37

--------------------------------------------------------------------------------


 

(19)         issue any press release of any type without the prior written
approval of the chief executive officer of THK; or

 

(20)         take any action referred to in clauses (1) through (19) above,
inclusive, relating to any subsidiary of THK LLC.

 


ARTICLE VIII
POST-CLOSING PAYMENTS TO SHAREHOLDERS


 


8.1           EARNOUT.  FOLLOWING THE CLOSING DATE, THE MERGER CONSIDERATION MAY
BE INCREASED AS FOLLOWS: THE SHAREHOLDERS SHALL BE ELIGIBLE TO RECEIVE, ON A PRO
RATA BASIS DETERMINED BASED ON THEIR PERCENTAGE OF THE TOTAL NUMBER OF
OUTSTANDING SHARES OF ILEAD COMMON STOCK SHOWN ON SCHEDULE 4.7, A CONTINGENT
CONSIDERATION PAYMENT (THE “EARNOUT PAYMENT”) BASED ON THE PRE-TAX EARNINGS
AMOUNT.  SUCH EARNOUT PAYMENT, IF ANY, SHALL BE MADE BY THK TO THE SHAREHOLDERS
IN AN AMOUNT BASED UPON THE EARNINGS TARGET REACHED AS SET FORTH BELOW, FIFTY
PERCENT (50%) OF WHICH (LESS THE BONUS POOL AMOUNT) SHALL BE PAYABLE IN CASH BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS AND FIFTY PERCENT (50%) OF WHICH
SHALL BE PAYABLE IN THK COMMON STOCK VALUED AT THE AVERAGE CLOSING PRICE (IN
U.S. DOLLARS) PER SHARE OF THK COMMON STOCK ON THE LAST FIVE TRADING DAYS OF THE
FIRST TWELVE QUARTERS.  THE EARNOUT PAYMENT SHALL BE PAYABLE AS FOLLOWS:

 

(a)           If the Pre-Tax Earnings Amount is less than $533,333, then no
Earnout Payment shall be payable to the Shareholders;

 

(b)           If the Pre-Tax Earnings Amount is equal to or between $533,333 and
$1,199,999, then the Earnout Payment shall be equal to Three Million Dollars
($3,000,000) less the Bonus Pool Amount and be payable to the Shareholders;

 

(c)           If the Pre-Tax Earnings Amount is equal to or between $1,200,000
and $1,866,665, then the Earnout Payment shall be equal to Six Million Dollars
($6,000,000) less the Bonus Pool Amount and be payable to the Shareholders;

 

(d)           If the Pre-Tax Earnings Amount is equal to or between $1,866,666
and $2,533,332, then the Earnout Payment shall be equal to Nine Million Dollars
($9,000,000) less the Bonus Pool Amount and be payable to the Shareholders;

 

(e)           If the Pre-Tax Earnings Amount is equal to or between $2,533,333
and $3,199,999, then the Earnout Payment shall be equal to Twelve Million
Dollars ($12,000,000) less the Bonus Pool Amount and be payable to the
Shareholders;

 

(f)            If the Pre-Tax Earnings Amount is equal to or between $3,200,000
and $3,866,665, then the Earnout Payment shall be equal to Fifteen Million
Dollars ($15,000,000) less the Bonus Pool Amount and be payable to the
Shareholders; and

 

(g)           If the Pre-Tax Earnings Amount is equal to $3,866,666 or higher,
then the Earnout Payment shall be equal to Eighteen Million Dollars
($18,000,000) less the Bonus Pool Amount and be payable to the Shareholders.

 

38

--------------------------------------------------------------------------------


 

The Earnout Payment, if required to be delivered by THK to the Shareholders as
described above, shall be delivered by THK to the Shareholders within thirty
(30) days following the receipt by THK from the THK Accountants of the
calculations of the Pre-Tax Earnings Amount.  THK will use good faith efforts to
cause the THK Accountants to deliver such calculations as promptly as
practicable following the end of the First Twelve Quarters, but in no event
later than the date on which THK files its applicable SEC report for such
quarter.

 


8.2           RIGHT TO PAY ADDITIONAL PORTION OF EARNOUT PAYMENT IN CASH. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT, THK, IN ITS
SOLE DISCRETION, SHALL BE PERMITTED TO PAY TO THE SHAREHOLDERS ANY PORTION OF
THE EARNOUT PAYMENT TO BE PAID IN SHARES OF THK COMMON STOCK (“EARNOUT STOCK”)
THAT IS REQUIRED TO BE PAID UNDER SECTION 8.1 IN CASH IN LIEU OF SHARES OF THK
COMMON STOCK TO THE EXTENT THAT SUCH PORTION OF THE EARNOUT STOCK CONSIDERATION
WOULD CAUSE THE TOTAL PORTION OF THE MERGER CONSIDERATION TO BE PAID BY THK
PURSUANT TO THIS AGREEMENT IN SHARES OF THK COMMON STOCK TO EXCEED 20% OF THE
SHARES OF THK COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME.  THK COVENANTS AND AGREES THAT IT WILL SEEK APPROVAL FROM ITS
SHAREHOLDERS FOR THE ISSUANCE OF THE EARNOUT STOCK CONSIDERATION TO THE EXTENT
IT DOES OR WILL EXCEED 20% OF THE OUTSTANDING SHARES OF THK COMMON STOCK AT THE
NEXT ANNUAL OR SPECIAL MEETING OF ITS SHAREHOLDERS HELD AFTER THE ANNUAL MEETING
SCHEDULED FOR MARCH 14, 2006 OR ANY POSTPONEMENTS OR ADJOURNMENTS THEREOF.  THE
RIGHTS SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 8.2 SHALL TERMINATE IF
SUCH SHAREHOLDER APPROVAL IS OBTAINED.

 


8.3           CALCULATION OF PRE-TAX EARNINGS AMOUNT.  THE THK ACCOUNTANT SHALL
CALCULATE THE PRE-TAX EARNINGS AMOUNT USING GAAP CONSISTENTLY APPLIED FOR EACH
PERIOD.  WHEN CALCULATING THE PRE-TAX EARNINGS AMOUNT, ANY EXPENSES FOR TAXES
AND AMORTIZATION OF GOODWILL AND OTHER ASSETS ARISING FROM THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL NOT BE INCLUDED.  ANY
PAYMENTS MADE FROM THE BONUS POOL CREATED PURSUANT TO SECTION 6.6 SHALL NOT BE
INCLUDED WHEN CALCULATING THE PRE-TAX EARNINGS AMOUNT.  FURTHER, UNLESS THK AND
THE SHAREHOLDERS MUTUALLY AGREE, NO CHARGE AGAINST THE EARNINGS OF ILEAD
SURVIVING COMPANY OR THK LLC SHALL BE ALLOWED FOR ANY EXPENSES OF THK IN THE
NATURE OF OVERHEAD, MANAGEMENT FEE OR OTHERWISE, WHEN CALCULATING THE PRE-TAX
EARNINGS AMOUNT, OTHER THAN (I) EXPENSES INCURRED BY THK BUT ALLOCATED AND
CHARGED TO ILEAD SURVIVING COMPANY OR THK LLC AND DIRECTLY RELATED TO PREPARING
THE FINANCIAL STATEMENTS OF ILEAD SURVIVING COMPANY OR THK LLC AND ITS
SUBSIDIARIES OR TO DETERMINING OR CERTIFYING THE PRE-TAX EARNINGS AMOUNT AND
(II) EXPENSES OR OTHER CHARGES INCURRED BY THK AND ARISING FROM OR RELATED TO
ANY CLAIM ASSERTED BY OR AGAINST ILEAD SURVIVING COMPANY OR THK LLC.

 


8.4           ADDITIONAL CASH PAYMENT.  FOLLOWING THE CLOSING DATE, THE
SHAREHOLDERS SHALL BE ENTITLED TO AN ADDITIONAL CASH PAYMENT IN AN AGGREGATE
AMOUNT OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) (THE “ADDITIONAL CASH
PAYMENT”) IF, AT ANY TIME DURING THE FIRST FIVE (5) CALENDAR MONTH PERIOD
FOLLOWING THE CLOSING DATE, (A) THE UNRESTRICTED CASH OF THE ILEAD SURVIVING
COMPANY OR THK LLC IN ITS CHECKING AND SAVINGS ACCOUNTS EXCEEDS $750,000 AND
(B) AT THE SAME TIME, THE RECEIVABLES WITH AN AGE OF LESS THAN SIXTY (60) DAYS
AND RESTRICTED AND UNRESTRICTED CASH OF ILEAD SURVIVING COMPANY OR THK LLC
EXCEED THE LIABILITIES OF ILEAD SURVIVING COMPANY OR THK LLC BY AT LEAST $1.00. 
THE ADDITIONAL CASH PAYMENT, IF REQUIRED TO BE DELIVERED BY THK TO THE
SHAREHOLDERS AS DESCRIBED ABOVE, SHALL BE DELIVERED BY THK TO THE SHAREHOLDERS,
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, WITHIN THIRTY (30) DAYS
FOLLOWING

 

39

--------------------------------------------------------------------------------


 


RECEIPT BY THK FROM THE THK ACCOUNTANTS OF WRITTEN CONFIRMATION THAT THE
CONDITIONS SET FORTH IN THIS SECTION 8.4 HAVE BEEN SATISFIED.  THK WILL USE GOOD
FAITH EFFORTS TO CAUSE THE THK ACCOUNTANTS TO DELIVER SUCH WRITTEN CONFIRMATION
AS PROMPTLY AS PRACTICABLE AFTER THE SHAREHOLDERS NOTIFY THK THAT THE
SHAREHOLDERS BELIEVE THE CONDITIONS SET FORTH IN THIS SECTION 8.4 HAVE BEEN
SATISFIED.  THE ADDITIONAL CASH PAYMENT, IF MADE, SHALL BE CONSIDERED PART OF
THE MERGER CONSIDERATION.

 


ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING


 


9.1           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES.  THE
OBLIGATION OF EACH OF THE PARTIES TO CONSUMMATE THE TRANSACTIONS DESCRIBED IN
THIS AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT ON OR BEFORE THE CLOSING OF
THE FOLLOWING CONDITIONS PRECEDENT.  ANY FAILURE OF ILEAD OR THE SHAREHOLDERS TO
FULFILL ANY OF THE CONDITIONS PRECEDENT SET FORTH BELOW IN SUBSECTIONS (A), (C),
(E), (F), (G), (H), (J) AND (K) ON OR BEFORE THE CLOSING MAY BE WAIVED IN
WRITING BY THK, IN WHOLE OR IN PART, IN THK’S SOLE DISCRETION.  ANY FAILURE OF
THK OR ILEAD ACQUISITION SUB TO FULFILL ANY OF THE CONDITIONS PRECEDENT SET
FORTH BELOW IN SUBSECTIONS (B), (D), (E), (F), (G) AND (I) ON OR BEFORE THE
CLOSING MAY BE WAIVED IN WRITING BY THE SHAREHOLDERS, IN WHOLE OR IN PART, IN
THE SHAREHOLDERS’ SOLE DISCRETION.  THE CONDITION PRECEDENT SET FORTH BELOW IN
SUBSECTION (1) MAY BE WAIVED IN WRITING BY THE SHAREHOLDERS, IN WHOLE OR PART,
IN THE SHAREHOLDERS’ SOLE DISCRETION.

 

(a)           Representations, Warranties and Covenants of the Shareholders and
iLead.  The representations and warranties of the Shareholders and iLead
contained in this Agreement shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing, with the same force and effect as if made as of the Closing Date,
other than such representations and warranties that are expressly made as of
another date (which shall be true and correct in all material respects as of the
date when made), and the covenants and agreements contained in this Agreement to
be complied with by the Shareholders and iLead on or before the Closing shall
have been complied with, and THK and iLead Acquisition Sub shall have received a
certificate from the Shareholders and iLead to such effects signed by the
Shareholders and by a duly authorized officer of iLead.

 

(b)           Representations, Warranties and Covenants of THK and iLead
Acquisition Sub.  The representations and warranties of each of THK and iLead
Acquisition Sub contained in this Agreement shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the Closing, with the same force and effect as if made as of the
Closing Date, other than such representations and warranties that are expressly
made as of another date (which shall be true and correct in all material
respects as of the date when made), and the covenants and agreements contained
in this Agreement to be complied with by THK and iLead Acquisition Sub on or
before the Closing shall have been complied with, and iLead shall have received
a certificate to such effects signed by a duly authorized officer of THK and
iLead Acquisition Sub.

 

(c)           No Adverse Change of iLead.  No events or conditions shall have
occurred which, individually or in the aggregate, have had, or will reasonably
be anticipated to give rise to, any Material Adverse Effect on iLead.

 

40

--------------------------------------------------------------------------------


 

(d)           No Adverse Change of THK or iLead Acquisition Sub.  No events or
conditions shall have occurred which, individually or in the aggregate, have
had, or will reasonably be anticipated to give rise to, any Material Adverse
Effect on THK or iLead Acquisition Sub.

 

(e)           Governmental Approvals.  Any and all approvals from Governmental
Authorities required for the lawful consummation of the transactions
contemplated by this Agreement and the other Documents shall have been
obtained.  The Articles of Merger shall have been filed with the Utah Department
of Commerce.

 

(f)            Consents.  Any and all required consents and approvals from third
parties for the consummation of the transactions contemplated by this Agreement
and the other Documents shall have been obtained, including without limitation
in the case of THK, approval by AMEX of the listing of the shares of THK Common
Stock to be issued under this Agreement (including the Earnout Stock) and the
Shareholder Warrant Agreements, it being understood and agreed that THK shall
have no obligation to list any of the THK Common Stock to be issued under this
Agreement (including the Earnout Stock) or the Shareholder Warrant Agreements
if, as a condition or consequence of such listing application, AMEX advises THK
that it will integrate the transactions contemplated by this Agreement with any
prior transaction for which THK has obtained listing approval prior to the date
of this Agreement or would otherwise take adverse action will respect to any
prior listing approval (including rescission or amendment thereof).

 

(g)           No Actions, Suits or Proceedings.  No Order of any Court or
Governmental Authority shall have been issued restraining, prohibiting,
restricting or delaying the consummation of the transactions contemplated by
this Agreement and the other Documents. No Litigation shall be pending or, to
the Knowledge of the Parties to this Agreement, threatened, before any Court or
Governmental Authority to restrain, prohibit, restrict or delay, or to obtain
damages or a discovery order in respect of this Agreement or the consummation of
the transactions contemplated hereby.  No insolvency proceeding of any character
including without limitation, bankruptcy, receivership, reorganization,
dissolution or arrangement with creditors, voluntary or involuntary, relating to
iLead shall be pending, and iLead shall not have taken any action in
contemplation of, or which would constitute the basis for, the institution of
any such proceedings.

 

(h)           iLead/Shareholders Deliveries.  At the Closing, iLead and the
Shareholders, to the extent applicable, shall take the following actions:

 

(1)           Each of the Shareholders shall deliver to THK, in a form
reasonably satisfactory to THK, an affidavit executed by such Shareholder issued
pursuant to and in compliance with Treasury Regulations Section 1.1445-2(b)(2)
and dated as of the Closing Date, certifying that such Shareholder is not a
foreign person;

 

(2)           The Shareholders shall convey, give, grant, assign and transfer to
iLead Surviving Company or THK LLC any and all rights, titles and interests of
any nature whatsoever that the Shareholders may have in, or to, the ownership or
use of any and all

 

41

--------------------------------------------------------------------------------


 

Intellectual Property used in or associated with iLead or the Business and not
otherwise transferred to iLead prior to the Closing;

 

 

(3)           The Shareholders shall convey, give, grant, assign and transfer to
iLead Surviving Company or THK LLC any and all rights, titles and interests of
any nature whatsoever, legal or beneficial, active or passive, that the
Shareholders may have in, or to any other Person, business or “website”
involving the sale or provision of information, goods or services over the
Internet;

 

(4)           Whittingham shall execute and deliver an employment agreement
substantially in the form of Exhibit B-1 attached hereto (the “Whittingam
Employment Agreement”); Nelson shall execute and deliver an employment agreement
substantially in the form of Exhibit B-2 attached hereto (the “Nelson Employment
Agreement”); and Seolas shall execute and deliver an employment agreement
substantially in the form of Exhibit B-3 attached hereto (the “Seolas Employment
Agreement”) (collectively, the “Shareholder Employment Agreements”).

 

(5)           The Shareholders shall execute and deliver a registration rights
agreement substantially in the form set forth in Exhibit C attached hereto (the
“Registration Rights Agreement”);

 

(6)           The Shareholders shall have delivered iLead Certificates
evidencing all of the iLead Common Stock to THK.

 

(7)           iLead shall deliver to THK the Audited Financials, prepared in
accordance with GAAP, accompanied by a signed, unqualified opinion of Blackman
Kallick Bartelstein LLP, all acceptable to THK in its sole, absolute discretion.

 

(8)           iLead shall deliver a certificate, with supporting bank
statements, stating the amount of cash on deposit on the Closing Date in
unrestricted accounts maintained by iLead;

 

(9)           Each holder of any option, warrant, or other contractual right to
acquire any equity interest of iLead, if any, shall deliver the executed “Option
Cancellation Agreement” set forth on Schedule 9.1(h)(9) hereto;

 

(10)         iLead shall deliver all minute books and corporate records to THK;

 

(11)         iLead shall deliver a copy of the resolutions duly, validly and
unanimously adopted by the directors and Shareholders of iLead, certified by the
secretary, authorizing and approving the execution, delivery and performance of
this Agreement and the other Documents and the transactions contemplated hereby
and thereby;

 

(12)         Whittingham shall execute and deliver a letter agreement
substantially in the form set forth in Exhibit D attached hereto (the “Other
Interests Acquisition Letter Agreement”) pursuant to which THK shall have the
right to acquire Whittingham’s

 

42

--------------------------------------------------------------------------------


 

interests in certain other entities as set forth in the Whittingham Employment
Agreement (the “Other Interests”) for a fixed price of one (1) times trailing
twelve (12) months’ earnings if Whittingham does not sell or otherwise dispose
of the Other Interests within the six (6) month period following the Closing;

 

(13)         Whittingham shall execute and deliver a voting agreement
substantially in the form set forth in Exhibit E attached hereto, pursuant to
Whittingham shall have agreed to certain matters with respect to voting of
shares of THK Common Stock owned or acquired by Whittingham on terms acceptable
to THK in and Whittingham in their respective sole discretion; and

 

(14)         iLead and the Shareholders shall deliver such other Documents and
instruments as THK or its counsel may reasonably request.

 

(i)            THK/THK LLC/iLead Acquisition Sub Deliveries.  At the Closing,
THK,  iLead Acquisition Sub and THK LLC, to the extent applicable, shall take
the following action:

 

(1)           THK shall have delivered the Cash Consideration to the
Shareholders by wire transfer of immediately available funds and a signed
irrevocable letter to THK’s stock transfer agent to deliver the Stock
Consideration to the Shareholders in accordance with Section 2.6.

 

(2)           THK shall cause THK LLC to execute and deliver the Whittingham
Employment Agreement, the Nelson Employment Agreement and the Seolas Employment
Agreement;

 

(3)           THK shall execute and deliver the Registration Rights Agreement;

 

(4)           THK, iLead Acquisition Sub and THK LLC shall deliver a copy of the
resolutions duly, validly and unanimously adopted by the board of directors of
THK and of iLead Acquisition Sub, by the board of managers of THK, LLC, by the
shareholders of iLead Acquisition Sub and by the members of THK LLC certified by
their respective officers authorizing and approving the execution, delivery and
performance of this Agreement and the other Documents and the transactions
contemplated hereby and thereby; and

 

(5)           THK shall execute and deliver to the Shareholders warrants to
purchase THK Common Stock pursuant to warrant agreements substantially in the
form attached hereto as Exhibit F (the “Shareholder Warrant Agreements”).

 

(j)            Elimination of Long-Term Debt; Receivables; Cash in Excess of
Liabilities. iLead shall demonstrate to THK and iLead Acquisition Sub that, as
of the Closing Date, (i) iLead’s aggregate cash in its checking and savings
accounts equals at Least One Hundred Thousand Dollars ($100,000) and (ii)
iLead’s aggregate restricted and unrestricted cash and Receivables of iLead with
an age of less than sixty (60) days exceed its Liabilities by at least $250,000
(the amount of such excess, the “Excess Amount”).  THK and iLead Acquisition Sub
expressly agree that iLead may, at its election, distribute cash dividends to
its shareholders prior to the Closing Date in an amount equal to the Excess
Amount; provided that on the Closing Date,

 

43

--------------------------------------------------------------------------------


 

iLead shall not have any Liability for amounts owing any advisor or agent
retained by iLead or the Shareholders in connection with the transactions
contemplated by this Agreement.  In addition, neither iLead nor the Shareholders
shall be responsible for any amounts owing any advisor or agent retained by THK
or iLead Acquisition Sub in connection with the transactions contemplated by
this Agreement.

 

(k)           Financing.  THK shall have successfully raised the Nine Million
Two Hundred Six Thousand Seven Hundred Twenty Dollars ($9,206,720) for the Cash
Consideration on terms and conditions acceptable to THK in its sole discretion.

 

(l)            Tax-Deferred Reorganization.  iLead shall be satisfied, in its
sole discretion, that the Merger and the Final Merger, considered together as a
single integrated transaction, will qualify as a tax-deferred reorganization
under Section 368(a) of the Code.

 

(m)          Merger of Web House USA and iLead.  iLead shall provide evidence of
the merger of Web House USA, Inc. and iLead, with iLead to be the surviving
entity, on terms reasonably satisfactory to THK.

 

(n)           Payments under Settlement Agreements.  iLead shall provide
evidence that Whittingham has made the payments required under the Amended and
Restated Settlement, Release and Indemnification Agreements with Ben Bertola and
Craig Christiansen.

 


ARTICLE X
INDEMNIFICATION


 


10.1         SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE FOR 2
YEARS FROM THE CLOSING DATE, EXCEPT THAT THE REPRESENTATIONS AND WARRANTIES IN
SECTIONS 4.7 AND 4.15 SHALL SURVIVE UNTIL THE EXPIRATION OF THE APPLICABLE
STATUTE OF LIMITATIONS.  ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT (AND IN THE CORRESPONDING COVENANTS AND AGREEMENTS SET FORTH IN ANY OF
THE DOCUMENTS) SHALL SURVIVE THE CLOSING AND CONTINUE IN FULL FORCE UNTIL FULLY
PERFORMED IN ACCORDANCE WITH THEIR TERMS.

 


10.2         INDEMNIFICATION.


 

(a)           The Shareholders jointly and severally agree to indemnify and hold
harmless THK, iLead Acquisition Sub and THK LLC, and each of their respective
successors and assigns, together with all of their officers and managers, from
and against any and all losses, damages, liabilities, obligations, costs or
expenses (any one such item being herein called a “Loss” and all such items
being herein collectively called “Losses”) which are caused by or arise out of
(1) any breach or default in the performance by the Shareholders or iLead of any
covenant or agreement of the Shareholders or iLead contained in this Agreement;
(2) any breach of warranty or inaccurate or erroneous representation made by the
Shareholders or iLead herein or in any Schedule (including the Disclosure
Schedule) delivered to THK, iLead Acquisition Sub or THK LLC pursuant hereto or
in any certificate or other instrument delivered by or on behalf of the
Shareholders or iLead pursuant hereto; and (3) any and all actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees) arising out of the

 

44

--------------------------------------------------------------------------------


 

foregoing, if, and then only to the extent that, such aggregate Losses exceed an
aggregate of Fifty Thousand Dollars ($50,000).  Without limiting the generality
of the immediately preceding sentence, the Shareholders jointly and severally
shall fully indemnify and hold harmless THK,  iLead Acquisition Sub and THK LLC
and the other indemnified parties described above from and against all Claims of
Any Nature regarding iLead created or incurred prior to the Closing other than
the Approved Liabilities (“Unapproved Liabilities”) until the applicable
statutes of limitations expire in regard to such liabilities if such aggregate
Unapproved Liabilities exceed Fifty Thousand Dollars ($50,000).

 

(b)           THK, iLead Acquisition Sub and THK LLC jointly and severally agree
to indemnify and hold harmless the Shareholders, and their respective successors
and assigns, from and against any and all Losses which are caused by or arise
out of (1) any material breach or default in the performance by THK, iLead
Acquisition Sub or THK LLC of any covenant or agreement of THK, iLead
Acquisition Sub or THK LLC contained in this Agreement; (2) any breach of
warranty or inaccurate or erroneous representation made by THK, iLead
Acquisition Sub or THK LLC herein, in this Agreement or in any Schedule
delivered to the Shareholders or iLead pursuant hereto or in any certificate or
other instrument delivered by or on behalf of THK, iLead Acquisition Sub or THK
LLC pursuant hereto; and (3) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal fees) arising
out of the foregoing, if, and then only to the extent that, such aggregate
Losses exceed an aggregate of Fifty Thousand Dollars ($50,000).

 

(c)           Any indemnified party seeking indemnification hereunder shall give
to the party obligated to provide indemnification to such indemnified party a
notice describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder and shall include in such notice the amount or the
method of computation of the amount of such claim, and a reference to the
provision of this Agreement or any other agreement, document or instrument
executed pursuant hereto or in connection herewith upon which such claim is
based.  After the giving of any notice pursuant hereto, the amount of
indemnification to which an indemnified party shall be entitled under this
Article X shall be determined by the written agreement between the indemnified
party and the indemnifying party or by a final judgment or decree of any Court
of competent jurisdiction.

 

(d)           Except in the case of fraud or intentional misrepresentation, the
maximum aggregate liability of the Shareholders, on the one hand, and THK, iLead
Acquisition Sub and THK LLC, on the other hand, for indemnification under
Sections 10.2(a) and 10.2(b), respectively, shall not exceed the total value of
the Merger Consideration (assuming that the maximum Earnout Payment and
Additional Payment are made).

 


10.3         THIRD PARTY CLAIM.  IF ANY THIRD PERSON ASSERTS A CLAIM AGAINST AN
INDEMNIFIED PARTY HEREUNDER THAT, IF SUCCESSFUL, MIGHT RESULT IN A CLAIM FOR
INDEMNIFICATION AGAINST ANY INDEMNIFYING PARTY HEREUNDER, THE INDEMNIFYING PARTY
SHALL BE GIVEN PROMPT WRITTEN NOTICE THEREOF AND SHALL HAVE THE RIGHT (A) TO
PARTICIPATE IN THE DEFENSE THEREOF AND BE REPRESENTED, AT THIS OR ITS OWN
EXPENSE, BY ADVISORY COUNSEL SELECTED BY IT, AND (B) TO APPROVE ANY SETTLEMENT
IF THE INDEMNIFYING PARTY IS, OR WILL BE, REQUIRED TO PAY ANY AMOUNTS IN
CONNECTION THEREWITH. NOTWITHSTANDING THE FOREGOING, IF WITHIN TEN (10) BUSINESS
DAYS AFTER DELIVERY OF THE INDEMNIFIED

 

45

--------------------------------------------------------------------------------


 


PARTY’S NOTICE DESCRIBED ABOVE, THE INDEMNIFYING PARTY INDICATES IN WRITING TO
THE INDEMNIFIED PARTY THAT, AS BETWEEN SUCH PARTIES, SUCH CLAIMS SHALL BE FULLY
INDEMNIFIED FOR BY THE INDEMNIFYING PARTY AS PROVIDED HEREIN, THEN THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO CONTROL THE DEFENSE OF SUCH CLAIM,
PROVIDED THAT THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT (1) TO PARTICIPATE IN
THE DEFENSE THEREOF AND BE REPRESENTED, AT HIS OR ITS OWN EXPENSES, BY ADVISORY
COUNSEL SELECTED BY IT, AND (2) TO APPROVE ANY SETTLEMENT IF THE INDEMNIFIED
PARTY’S INTERESTS ARE, OR WOULD BE, AFFECTED THEREBY, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.

 


10.4         SET-OFF.  THK SHALL HAVE THE RIGHT TO SET-OFF THE AMOUNT OF ANY OF
THK’S LOSSES AND/OR UNAPPROVED LIABILITIES WHICH ARE INDEMNIFIABLE BY THE
SHAREHOLDERS PURSUANT TO THIS ARTICLE X AGAINST ANY EARNOUT PAYMENT OR
ADDITIONAL CASH PAYMENT THAT IS OR MAY BE DUE AND OWING TO THE SHAREHOLDERS
PURSUANT TO ARTICLE VIII OF THIS AGREEMENT (THE “SET-OFF”).  THE SHAREHOLDERS
SHALL REMAIN JOINTLY AND SEVERALLY LIABLE FOR THE AMOUNT OF ALL THK LOSSES IN
EXCESS OF THE SET-OFF.

 


10.5         SOLE AND EXCLUSIVE REMEDY.  PRIOR TO OR IN CONNECTION WITH THE
CLOSING, THE PARTIES WILL HAVE AVAILABLE TO THEM ALL REMEDIES AVAILABLE UNDER
THE LAW, INCLUDING SPECIFIC PERFORMANCE OR OTHER EQUITABLE REMEDIES.  AFTER THE
CLOSING, EXCEPT IN THE CASE OF FRAUD OR INTENTIONAL MISREPRESENTATION, THE
RIGHTS SET FORTH IN THIS ARTICLE X WILL BE THE EXCLUSIVE REMEDY FOR BREACH OR
INACCURACY OF ANY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III
AND ARTICLE IV OF THIS AGREEMENT OCCURRING ON OR PRIOR TO THE CLOSING DATE AND
WILL BE IN LIEU OF CONTRACT OR OTHER REMEDIES.

 


10.6         NO LIABILITY FOR TAX TREATMENT.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT, THK, ILEAD ACQUISITION SUB AND THK LLC SHALL NOT BE LIABLE FOR ANY
TAXES OR OTHER LOSSES THAT MAY BE SUFFERED OR INCURRED BY THE SHAREHOLDERS IF
THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT DO NOT
QUALIFY FOR TAX-FREE TREATMENT UNDER SECTION 368(A) OF THE CODE OR OTHERWISE.

 


ARTICLE XI
TERMINATION


 


11.1         TERMINATION.


 

(a)           iLead and the Shareholders, on the one hand, and THK and iLead
Acquisition Sub, on the other hand, shall have the right to terminate this
Agreement in the event that one of the conditions precedent to Closing set forth
in Section 9.1 cannot be met (other than as a result of a breach of or failure
to perform under this Agreement by the Party seeking to terminate this
Agreement).

 

(b)           This Agreement shall terminate if the Closing does not occur by
May 27, 2006, unless such date is extended by mutual agreement of the Parties.

 

46

--------------------------------------------------------------------------------


 


ARTICLE XII
TAX MATTERS


 


12.1         TAX RETURNS.


 

(a)           Subject to Section 12.1(d), the Shareholders shall prepare and
file or cause to be filed when due (taking into account all extensions properly
obtained) all income Tax Returns (including IRS Form 11205) that are required to
be filed by or with respect to iLead for taxable years or periods ending on or
before the Closing Date, and the Shareholders shall remit or cause to be
remitted any Taxes due in respect of such Tax Returns, and THK shall prepare and
file or cause to be filed when due (taking into account all extensions properly
obtained) all Tax Returns that are required to be filed by or with respect to
iLead Surviving Company or THK LLC for taxable years or periods ending after the
Closing Date and THK shall remit or cause to be remitted any Taxes due in
respect of such Tax Returns.

 

(b)           From and after the Closing, the Shareholders shall indemnify THK,
pursuant to, but not subject to the limitations set forth in, Article X, for all
(1) Taxes imposed on iLead for any taxable year or period, or portion thereof,
that ends on or before the Closing Date and (2) net income Taxes of any Person
(other than iLead) imposed on iLead as a transferee or successor, by contract or
pursuant to any requirement of laws, which net income Taxes relate to an event
or transaction occurring before the Closing Date.  In the case of a Straddle
Period, the Taxes of iLead (or Taxes for which iLead is liable) for the portion
of the period ending on the Closing Date (for which the Shareholders are liable)
shall be determined based on an interim closing of the books as of the close of
business on the Closing Date (and for such purpose, the taxable period of any
partnership or other pass-through entity in which iLead holds a beneficial
interest shall be deemed to terminate at such time), except that the amount of
any such Taxes that are imposed on a periodic basis and are not based on or
measured by income or receipts shall be determined by reference to the
percentage that the number of days in the portion of such period ending on the
Closing Date bears to the total number of days in such period beginning after
the Closing Date.  The limitations on indemnity contained in Section 10.2(a)(3)
shall not apply to the obligations set forth herein.

 

(c)           THK shall not and shall not permit any other Person, without the
written consent of the Shareholders, which consent shall not be unreasonably
withheld, to amend any Tax Return filed by or with respect to iLead for taxable
years or periods ending on or before the Closing Date; provided, that no such
consent shall be required with respect to any amendment that THK in good faith
believes must be filed as a result of any fraud or unlawful activity or as to
which THK is advised by its counsel or accountants must be filed.

 

(d)           Notwithstanding anything herein to the contrary, the Shareholders
shall be liable for and shall pay, and pursuant to Article X shall indemnify
THK, iLead Surviving Company and THK LLC against, any real property transfer or
gains Tax, sales Tax, use Tax, stamp Tax, stock transfer Tax, or other similar
Tax imposed on the transactions contemplated by this Agreement.  The limitations
on indemnity contained in Section 10.2(a)(3) shall not apply to the obligations
set forth herein.

 

47

--------------------------------------------------------------------------------


 

(e)           THK shall promptly cause iLead Surviving Company and THK LLC to
prepare and provide to the Shareholders a package of Tax information materials,
including, without limitation, schedules and work papers (the “Tax Package”)
required by the Shareholders to enable the Shareholders to prepare and file all
Tax Returns required to be prepared and filed by the Shareholders pursuant to
Section 12.1.  The Shareholders and their accountants shall have the right to
inspect all books and records used to prepare the Tax Package and any other
relevant books and records.  The Tax Package shall be completed in accordance
with past practice, including past practice as to providing such information and
as to the method of computation of separate taxable income or other relevant
measure of income of iLead.  THK, iLead Surviving Company and THK LLC shall
cause the Tax Package to be delivered to the Shareholders within 60 days after
the Closing Date.  With respect to the final Form 1120S to be filed by iLead,
the Parties agree that an election under Section 1362(e)(3) of the Code to close
the books of iLead shall be filed with the IRS.

 


12.2         CONTEST PROVISIONS.


 

(a)           THK shall promptly notify the Shareholders in writing upon receipt
by THK, iLead Surviving Company, THK LLC or any of their respective Affiliates
of notice of any pending or threatened federal, state, local or foreign Tax
audits, examinations or assessments which might affect the Tax liabilities for
which the Shareholders may be liable pursuant to Section 12.1 and Article X.

 

(b)           The Shareholders shall have the right to represent iLead’s
interests in any Tax audit or administrative or Court proceeding relating to
taxable periods ending on or before the Closing Date, and to employ counsel of
its choice at its expense; provided, however, that the Shareholders shall have
no right to represent iLead’s interests in any Tax audit or administrative or
Court proceeding unless the Shareholders shall have first notified THK in
writing of the Shareholders’ intention to do so and shall have agreed with THK
in writing that, as between THK and the Shareholders, the Shareholders shall be
liable for any Taxes that result from any audit or proceeding.  iLead Surviving
Company, THK LLC and its representatives shall have the right to fully
participate at their expense in any audit or proceeding and to consent to any
settlement which affects a Tax period or Straddle Period ending after the
Closing Date.  THK shall have the sole right to defend iLead with respect to any
issue arising with respect to any Tax audit or administrative or court
proceeding relating to taxable periods ending on or before the Closing Date to
the extent THK shall have agreed in writing to forego any indemnification under
this Agreement with respect to the issue.  Notwithstanding the foregoing, the
Shareholders shall not be entitled to settle, either administratively or after
the commencement of Litigation, any claim for Taxes which could adversely affect
the liability for Taxes of THK, iLead or any Affiliate thereof for any period
after the Closing Date to any extent (including, but not limited to, the
imposition of income Tax deficiencies, the reduction of asset basis or cost
adjustments, the lengthening of any amortization or depreciation periods, the
denial of amortization or depreciation deductions, or the reduction of loss or
credit carryforwards) without the prior written consent of THK, which consent
may be withheld in the sole discretion of THK unless the Shareholders has
indemnified THK in a manner acceptable to THK against the effects of any such
settlement.

 

48

--------------------------------------------------------------------------------


 


12.3         ASSISTANCE AND COOPERATION.  AFTER THE CLOSING DATE, THE
SHAREHOLDERS AND THK SHALL (AND CAUSE THEIR RESPECTIVE AFFILIATES TO):

 

(a)           assist the other party in preparing any Tax Returns which such
other party is responsible for preparing and filing in accordance with Section
12.1;

 

(b)           cooperate fully in preparing for any audits of, or disputes with
taxing authorities regarding, any Tax Returns of iLead;

 

(c)           make available to the other and to any taxing authority as
reasonably requested all information, records, and documents relating to Taxes
of iLead;

 

(d)           provide timely notice to the other in writing of any pending or
threatened Tax audits or assessments of iLead for taxable periods for which the
other may have a liability under this Article XII;

 

(e)           furnish the other with copies of all correspondence received from
any taxing authority in connection with any Tax audit or information request
with respect to any such taxable period;

 

(f)            timely sign and deliver such certificates or forms as may be
necessary or appropriate to establish an exemption from (or otherwise reduce),
or file Tax Returns or other reports with respect to, Taxes relating to sales,
transfer and similar Taxes;

 

(g)           timely provide to the other powers of attorney or similar
authorizations necessary to carry out the purposes of this Article XII;

 

(h)           retain all books and records with respect to Tax matters pertinent
to iLead relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by the
other party, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority;
and

 

(i)            give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other party so requests, allow the other party to take possession of such books
and records or obtain copies of same.

 


ARTICLE XIII
MISCELLANEOUS


 


13.1         NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING, SHALL BE ADDRESSED TO THE RECEIVING PARTY’S
ADDRESS SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS A PARTY MAY DESIGNATE BY
NOTICE HEREUNDER, AND SHALL BE EITHER (A) DELIVERED BY HAND, (B) MADE BY
FACSIMILE TRANSMISSION, (C) SENT BY RECOGNIZED OVERNIGHT COURIER, OR (D) SENT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID.

 

49

--------------------------------------------------------------------------------


 

If to THK, iLead
Acquisition Sub
or THK LCC to:


Think Partnership Inc.
5 Revere Drive, Suite 510
Northbrook, IL 60062
Attn:Gerard M. Jacobs
Fax: 847-562-0178

 

 

With a copy to:

Reed Smith LLP
435 Sixth Avenue
Pittsburgh, Pennsylvania 15219
Attn: Jeffrey Bresch
Fax: 412-288-3063

 

 

If to iLead or the
Shareholders, to:

Brady Whittingham
iLead Media, Inc.
437 East 1000 South
Pleasant Grove, UT 84062
Fax: 801-751-4392

 

 

With a copy to:

Nolan S. Taylor
Dorsey & Whitney LLP
170 South Main Street, Suite 900
Salt Lake City, Utah 84101
Fax: 801-933-7373

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been delivered (1) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above, (2)
if sent by facsimile transmission, at the time receipt has been acknowledged by
electronic confirmation or otherwise, (3) if sent by overnight courier, on the
next Business Day following the day such notice is delivered to the courier
service, or (4) if sent by certified mail, on the fifth (5th) Business Day
following the day such mailing is made.

 


13.2         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER DOCUMENTS EMBODY
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR ORAL OR WRITTEN AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.  NO STATEMENT,
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF ANY KIND NOT EXPRESSLY SET
FORTH IN THE DOCUMENTS SHALL AFFECT, OR BE USED TO INTERPRET, CHANGE OR
RESTRICT, THE EXPRESS TERMS AND PROVISIONS OF THIS AGREEMENT.

 


13.3         BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS, HEIRS, PERSONAL
REPRESENTATIVES, LEGAL REPRESENTATIVES, AND PERMITTED ASSIGNS.

 


13.4         ASSIGNMENT.  NEITHER THIS AGREEMENT, NOR ANY RIGHT HEREUNDER, MAY
BE ASSIGNED BY ANY OF THE PARTIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES.

 


13.5         MODIFICATIONS AND AMENDMENTS.  THE TERMS AND PROVISIONS OF THIS
AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY WRITTEN AGREEMENT EXECUTED BY ALL
PARTIES HERETO.

 

50

--------------------------------------------------------------------------------


 


13.6         WAIVERS.  THE TERMS AND PROVISIONS OF THIS AGREEMENT MAY BE WAIVED,
OR CONSENT FOR THE DEPARTURE THEREFROM GRANTED, ONLY BY WRITTEN DOCUMENT
EXECUTED BY THE PARTY ENTITLED TO THE BENEFITS OF SUCH TERMS OR PROVISIONS.  NO
SUCH WAIVER OR CONSENT SHALL BE DEEMED TO BE OR SHALL CONSTITUTE A WAIVER OR
CONSENT WITH RESPECT TO ANY OTHER TERMS OR PROVISIONS OF THIS AGREEMENT, WHETHER
OR NOT SIMILAR.  EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH IT WAS GIVEN, AND SHALL NOT
CONSTITUTE A CONTINUING WAIVER OR CONSENT.  NO FAILURE OR DELAY BY A PARTY IN
EXERCISING ANY RIGHT, POWER OR REMEDY UNDER THIS AGREEMENT, AND NO COURSE OF
DEALING BETWEEN THE PARTIES HERETO, SHALL OPERATE AS A WAIVER OF ANY SUCH RIGHT,
POWER OR REMEDY OF THE PARTY.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER
OR REMEDY UNDER THIS AGREEMENT BY A PARTY, NOR ANY ABANDONMENT OR DISCONTINUANCE
OF STEPS TO ENFORCE ANY SUCH RIGHT, POWER OR REMEDY, SHALL PRECLUDE SUCH PARTY
FROM ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT,
POWER OR REMEDY HEREUNDER.  THE ELECTION OF ANY REMEDY BY A PARTY SHALL NOT
CONSTITUTE A WAIVER OF THE RIGHT OF SUCH PARTY TO PURSUE OTHER AVAILABLE
REMEDIES.  NO NOTICE TO OR DEMAND ON A PARTY NOT EXPRESSLY REQUIRED UNDER THIS
AGREEMENT SHALL ENTITLE THE PARTY RECEIVING SUCH NOTICE OR DEMAND TO ANY OTHER
OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHTS OF THE PARTY GIVING SUCH NOTICE OR DEMAND TO ANY OTHER OR
FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT SUCH NOTICE OR DEMAND.

 


13.7         NO THIRD PARTY BENEFICIARY.  NOTHING EXPRESSED OR IMPLIED IN THIS
AGREEMENT IS INTENDED, OR SHALL BE CONSTRUED, TO CONFER UPON OR GIVE ANY PERSON
OTHER THAN THE PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES,
LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS, ANY RIGHTS OR REMEDIES
UNDER OR BY REASON OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE
INDEMNIFIED ENTITIES AND PERSONS REFERRED TO IN ARTICLE X ARE EXPRESSLY
ACKNOWLEDGED TO BE THIRD PARTY BENEFICIARIES OF THIS AGREEMENT.

 


13.8         SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW, OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER ADVERSE TO
ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES SHALL NEGOTIATE IN GOOD
FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT
TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.

 


13.9         PUBLICITY.  NEITHER ILEAD NOR THE SHAREHOLDERS SHALL MAKE, OR CAUSE
TO BE MADE, ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT IN RESPECT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR OTHERWISE COMMUNICATE WITH
ANY NEWS MEDIA WITHOUT THE PRIOR WRITTEN CONSENT OF THK, EXCEPT AS MAY BE
REQUIRED BY LAW.  NEITHER THK OR ILEAD SURVIVING COMPANY SHALL MAKE, OR CAUSE TO
BE MADE, ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT IN RESPECT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR OTHERWISE COMMUNICATE WITH ANY NEWS
MEDIA WITHOUT THE PRIOR WRITTEN CONSENT OF THE SHAREHOLDERS, EXCEPT AS THK IS
ADVISED BY ITS SECURITIES COUNSEL IN ITS DISCRETION.  THK AND THE SHAREHOLDERS
SHALL COOPERATE IN REGARD TO THE TIMING AND CONTENTS OF ANY PRESS RELEASE OR
PUBLIC ANNOUNCEMENT WHICH THK AND ILEAD SHALL DECIDE TO MAKE.

 

51

--------------------------------------------------------------------------------


 


13.10       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

 


13.11       COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EITHER MANUALLY OR VIA FACSIMILE TRANSMISSION OF
SIGNATURES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


13.12       HEADINGS.  THE DESCRIPTIVE HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.

 


13.13       EXPENSES.  EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF
COUNSEL, FINANCIAL ADVISORS AND ACCOUNTANTS, INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY
INCURRING SUCH COSTS AND EXPENSES, WHETHER OR NOT THE CLOSING SHALL HAVE
OCCURRED.

 


13.14       FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME AFTER THE
CLOSING DATE EACH PARTY SHALL EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS OF
SALE, TRANSFER, CONVEYANCE, ASSIGNMENT AND CONFIRMATION AS MAY BE REASONABLY
REQUESTED IN ORDER TO MORE EFFECTIVELY CARRY FORTH THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE DOCUMENTS.

 


13.15       ARBITRATION.  ANY CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED BY FINAL AND BINDING ARBITRATION
TO BE CONDUCTED BY AN ARBITRATION TRIBUNAL IN DENVER, COLORADO, PURSUANT TO THE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  THE ARBITRATION TRIBUNAL SHALL
CONSIST OF ONE ARBITRATOR.  IF THE PARTIES CANNOT AGREE ON THE ARBITRATOR, THE
OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION IN DENVER, COLORADO SHALL MAKE
THE NECESSARY APPOINTMENT.  THE DECISION OR AWARD OF THE ARBITRATOR SHALL BE
FINAL, AND JUDGMENT UPON SUCH DECISION OR AWARD MAY BE ENTERED IN ANY COMPETENT
COURT OR APPLICATION MAY BE MADE TO ANY COMPETENT COURT FOR JUDICIAL ACCEPTANCE
OF SUCH DECISION OR AWARD AND AN ORDER OF ENFORCEMENT.  IN THE EVENT OF ANY
PROCEDURAL MATTER NOT COVERED BY THE AFORESAID RULES, THE PROCEDURAL LAW OF THE
STATE OF ILLINOIS SHALL GOVERN.  NOTWITHSTANDING THE AGREEMENT TO ARBITRATE
CONTAINED IN THIS SECTION 13.15, ANY PARTY MAY APPLY TO ANY COURT HAVING
JURISDICTION TO ENFORCE THIS AGREEMENT TO SEEK PROVISIONAL INJUNCTIVE RELIEF SO
AS TO MAINTAIN THE STATUS QUO UNTIL THE ARBITRATION AWARD IS RENDERED OR THE
DISPUTE IS OTHERWISE RESOLVED.

 


13.16       INCORPORATION BY REFERENCE.  EACH EXHIBIT AND SCHEDULE TO THIS
AGREEMENT IS HEREBY INCORPORATED INTO THIS AGREEMENT BY REFERENCE THERETO, WITH
THE SAME LEGALLY BINDING FORCE AND EFFECT AS IF SUCH EXHIBIT OR SCHEDULE WERE
FULLY SET FORTH HEREIN.

 

[Signatures on following page]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

THINK PARTNERSHIP INC., f/k/a CGI
HOLDING CORPORATION

 

 

 

By:

/s/ T. Benjamin Jennings

 

 

Name:

T. Benjamin Jennings

 

 

Title:

Chairman

 

 

 

 

 

 

iLEAD ACQUISITION SUB, INC.

 

 

 

By:

/s/ Scott P. Mitchell

 

 

Name:

Scott P. Mitchell

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

THK, LLC

 

 

 

By:

/s/ Scott P. Mitchell

 

 

Name:

Scott P. Mitchell

 

 

Title:

Manager

 

 

 

 

 

 

iLEAD MEDIA, INC.

 

 

 

By:

/s/ Brady Whittingham

 

 

Name:

Brady Whittingham

 

 

Title:

CEO

 

 

 

 

 

 

/s/ Brady Whittingham

 

 

BRADY WHITTINGHAM

 

 

 

 

 

 

/s/ David Nelson

 

 

DAVID NELSON

 

 

 

 

 

 

 

/s/ Robert Seolas

 

 

ROBERT SEOLAS

 

 

53

--------------------------------------------------------------------------------